Case 19-01298-5-JNC       Doc 732 Filed 09/18/20 Entered 09/18/20 20:20:44               Page 1 of
                                           60



                      UNITED STATES BANKRUPTCY COURT
                     EASTERN DISTRICT OF NORTH CAROLINA
                            GREENVILLE DIVISION

 IN RE:
                                                      Case No. 19-01298-5-JNC
 CAH ACQUISITION COMPANY 7, LLC
 d/b/a PRAGUE COMMUNITY                               Chapter 11
 HOSPITAL,

                       Debtor.


       SECOND AMENDED CHAPTER 11 PLAN OF ORDERLY LIQUIDATION

Nothing contained herein shall constitute an offer, an acceptance, or a legally binding obligation
of the Trustee or any other party in interest. This Plan is subject to approval of the Bankruptcy
Court and other customary conditions. This Plan is not an offer with respect to any securities.
This is not a solicitation of acceptances or rejections of the Plan. Acceptances or rejections with
respect to this Plan may not be solicited until a Disclosure Statement has been conditionally
approved by the United States Bankruptcy Court for the Eastern District of North Carolina in
accordance with Section 1125 of the Bankruptcy Code. Such a solicitation will only be made in
compliance with applicable provisions of securities and bankruptcy laws.

       YOU SHOULD NOT RELY ON THE INFORMATION CONTAINED IN, OR
       THE TERMS OF, THIS PLAN FOR ANY PURPOSE PRIOR TO THE
       CONFIRMATION OF THIS PLAN BY THE BANKRUPTCY COURT.
Case 19-01298-5-JNC        Doc 732 Filed 09/18/20 Entered 09/18/20 20:20:44                  Page 2 of
                                            60



                                                  I.

                                        INTRODUCTION

       Thomas W. Waldrep, Jr., Trustee for CAH Acquisition Company 7, LLC d/b/a Prague
Community Hospital (the “Trustee”), the Trustee in the above-captioned Chapter 11 case,
proposes the following plan of liquidation (as defined herein, the “Plan”) pursuant to the
provisions of Chapter 11 of the Bankruptcy Code.

         Prior to the proposal of this second amended Plan, the Trustee sought and received
authority from the presiding Bankruptcy Court to liquidate by public auction substantially all of
the Assets of the above-referenced debtor (the “Debtor”) while retaining certain of the Debtor’s
Assets for the benefit of the Estate’s Creditors. The Plan provides that all funds realized from the
collection and liquidation of the Debtor’s Assets will be paid to Creditors on account of their
Allowed Claims in accordance with the distributive priorities of the Bankruptcy Code and this
Plan. The Trustee proposes to implement the Plan by establishing, inter alia, a Litigation Trust
that will be administered by the Litigation Trustee. On the Effective Date, certain of the Debtor’s
Assets will be transferred to the Litigation Trust for the benefit of Creditors and certain Assets will
be distributed to Creditors. Thereafter, the Litigation Trustee will be responsible for conducting
litigation, liquidating any unsold Assets, and making distributions to Creditors in accordance with
the terms of the Plan.

        Transmitted with this Plan is a copy of the Disclosure Statement required by Section 1125
of the Bankruptcy Code (as defined herein, together with its exhibits and as amended from time to
time, the “Disclosure Statement”). The Disclosure Statement is provided to help Creditors
understand this Plan. The Disclosure Statement contains, among other things, a discussion of the
Debtor’s history, business and operations, risk factors, and other related matters. The Disclosure
Statement also provides a summary of this Plan. All Creditors and other parties-in-interest are
encouraged to carefully review the Disclosure Statement prepared by the Trustee before voting to
accept or reject this Plan.

        The Trustee urges all Creditors and other parties-in-interest to read this Plan and the
Disclosure Statement in their entirety. No solicitation materials other than the Disclosure
Statement and any documents, schedules, exhibits, or letters attached thereto or referenced therein,
have been authorized by the Trustee or the Bankruptcy Court for use in soliciting acceptances or
rejections of this Plan.

      The Voting Deadline to accept or reject this Plan will be set by Order of the United States
Bankruptcy Court for the Eastern District of North Carolina.

        The Trustee believes that this Plan will enable the Estate to efficiently liquidate its Assets
for the benefit of the Creditors and accomplish the objectives of Chapter 11. Additionally, the
Trustee believes that the Plan presents the most advantageous outcome for all the Debtor’s
Creditors and, therefore, confirmation of the Plan is in the best interests of the Estate. The Trustee
recommends that Creditors vote to accept the Plan.




                                                 -2-
Case 19-01298-5-JNC        Doc 732 Filed 09/18/20 Entered 09/18/20 20:20:44               Page 3 of
                                            60



                                                II.

                     DEFINITIONS AND RULES OF CONSTRUCTION

A.     Definitions

       In addition to such other terms as are defined in other sections of the Plan, the following
terms (which appear in the Plan as capitalized terms) have the following meanings as used in the
Plan:

       “Administrative Bar Date” means that certain date set by the entry of an Administrative
Bar Date Order, or, if no Administrative Bar Date Order has been entered by the Court as of the
Confirmation Date, (1) November 20, 2020 or (2) two (2 ) days after the Confirmation Date,
whichever is later, constituting the final day for filing Administrative Expense Claims, except for
(A) fees payable to the Clerk of the Bankruptcy Court or the Bankruptcy Administrator pursuant
to 28 U.S.C. § 1930; (B) any Administrative Expense Claim already fixed and approved by Order
of the Bankruptcy Court prior to the entry of an Administrative Bar Date Order; (C) any
Administrative Expense Claim that has been paid in full prior to the entry of any Administrative
Bar Date Order; (D) any Administrative Expense Claim of a Governmental Unit that is subject to
Section 503(b)(1)(D) of the Bankruptcy Code; (E) any Professional Compensation and
Reimbursement Claim; and (F) any Administrative Expense Claims that may be excepted from an
Administrative Bar Date Order.

        “Administrative Expense Claim” means any Allowed and/or approved Claim (other
than a Claim included in a Class under the Plan) that is entitled to administrative expense priority
in accordance with Sections 503(b) and 507(a)(2) of the Bankruptcy Code or Order of the
Bankruptcy Court, including (i) Claims for the actual, necessary costs and expenses of preserving
the Estate arising or accruing during the period commencing on the Petition Date and ending on
any Administrative Bar Date that may be set by the Bankruptcy Court, (ii) Section 503(b)(9)
Administrative Claims, and (iii) Professional Compensation and Reimbursement Claims.

       “Allowed” means, with respect to a Claim, a Claim that is an Allowed Claim.

        “Allowed Claim” means any Claim, proof of which was timely and properly filed or, if
no proof of Claim was filed, which has been or hereafter is listed by the Debtor in its Schedules,
as such Schedules may be amended by the Debtor from time to time in accordance with Bankruptcy
Rule 1009, as liquidated in amount and not disputed or contingent and, in each case, as to which:
(A) no objection to allowance has been interposed within the applicable period fixed by the Plan,
the Bankruptcy Code, the Bankruptcy Rules, or the Bankruptcy Court, or (B) such Claim has been
Allowed, in whole or in part, by a Final Order (including, with respect to those Claims that are
Allowed pursuant to the terms of the Plan, the Confirmation Order); provided, however, that any
Claims Allowed solely for the purpose of voting to accept or reject the Plan pursuant to an Order
of the Bankruptcy Court shall not be considered “Allowed Claims” hereunder. Unless otherwise
specified herein or by Order of the Bankruptcy Court, “Allowed Claim” shall not, for purposes of
computation of distributions under the Plan, include interest on such Claim from and after the
Petition Date.


                                                -3-
Case 19-01298-5-JNC        Doc 732 Filed 09/18/20 Entered 09/18/20 20:20:44                 Page 4 of
                                            60



       “APA” means an Asset Purchase Agreement entered into by the Purchaser of the Assets
and the Trustee and approved by the Bankruptcy Court.

        “Assets” means each and every item of property and interest of the Debtor or its Estate as
of the Effective Date, whether tangible or intangible, legal or equitable, liquidated or unliquidated,
and includes, without limitation, (i) all Excluded Assets (as defined in the APA); and (ii) all Cash
(including, without limitation, all proceeds of the Sale), Chapter 5 Actions, rights in and proceeds
of Insurance Policies applicable to the Debtor, and any other rights, privileges, deferred taxes,
Claims, Causes of Action or defenses, whether arising by statute or common law, and whether
arising under the laws of the United States, other countries, or applicable state or local law.

        “Auction” means the process by which the Trustee will sell, with the assistance of an
investment banker, substantially all the Assets of the Debtor, including real estate owned by the
Hospital, the physical plant, the equipment, the Hospital’s provider agreement, including any
amounts owed pursuant to outstanding cost reports, the Hospital’s license, and all accounts
receivable, pursuant to Section 363(f) of the Bankruptcy Code, and such Sale shall be free and
clear of all Liens, Claims, interests, and encumbrances, with any Liens or encumbrances attaching
to Sale proceeds.

      “Bankruptcy Administrator” means the Office of the United States Bankruptcy
Administrator for the Eastern District of North Carolina.

      “Bankruptcy Code” means Title 11 of the United States Code as now in effect or hereafter
amended.

        “Bankruptcy Court” means the United States Bankruptcy Court for the Eastern District
of North Carolina, having jurisdiction over the Chapter 11 Case, or if such Court ceases to exercise
jurisdiction over the Chapter 11 Case, such court or adjunct thereof that exercises jurisdiction over
the Chapter 11 Case.

        “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure as promulgated
by the United States Supreme Court under section 2075 of Title 28 of the United States Code, as
amended from time to time, and any Local Rules of the Bankruptcy Court, as now in effect or
hereafter amended.

        “Bar Date” means the last date fixed by the Bankruptcy Court for filing proofs of Claim
in the Chapter 11 Case. For Creditors holding a General Unsecured Claim, except Governmental
Units, the Bar Date is July 16, 2019 and for Governmental Units, the Bar Date is September 17,
2019.

       “Beneficiary” means a “Beneficiary,” as defined in the Litigation Trust Agreement.

        “Business Day” means any day that is not a Saturday, Sunday, or “legal holiday” as
defined in Bankruptcy Rule 9006(a).

       “Cash” means cash constituting legal tender of the United States of America, cash
equivalents and other readily marketable direct obligations of the United States of America, and
fully FDIC-insured certificates of deposit issued by a bank.

                                                 -4-
Case 19-01298-5-JNC        Doc 732 Filed 09/18/20 Entered 09/18/20 20:20:44                 Page 5 of
                                            60



         “Causes of Action” means any and all causes of action, grievances, arbitrations, suits,
demands, demand letters, Claims, complaints, notices of non-compliance or violation,
enforcement actions, investigations or proceedings that belong to the Debtor and/or the Estate that
are or may be pending on the Effective Date or that may be instituted or prosecuted by the
Litigation Trustee on behalf of the Estate against any Person or Entity, based in law or equity,
including, but not limited to, under the Bankruptcy Code, whether direct, indirect, derivative, or
otherwise and whether asserted or unasserted as of the Effective Date including, without limitation:
(i) the right to object to Claims; (ii) all avoidance powers, actions (including all Claims and Causes
of Action arising under Chapter 5 of the Bankruptcy Code), rights, remedies or affirmative
defenses under the Bankruptcy Code and state law; (iii) all Tort Claims; (iv) all Fraud Claims; (v)
all Claims under Insurance Policies applicable to the Debtor; (vi) all D&O Claims. Except as
otherwise expressly provided in the Plan, any and all Causes of Action are preserved under the
Plan.

       “CBSG” means Complete Business Solutions Group, Inc.

         “CBSG Claim” shall, in the event that the receiver appointed for CBSG causes CBSG to
join in the Settlement Agreement, mean the allowed claim against the Debtor’s estate pursuant to
the Settlement Agreement. In the event that CBSG does not join in the Settlement Agreement, the
CBSG Claim shall be that claim, if any, filed against the Debtor’s estate on the CM/ECF register
for the Chapter 11 Case, and such claim shall not be deemed allowed.

       “Chapter 5 Actions” means any and all Claims arising under Chapter 5 of the Bankruptcy
Code and any and all fraudulent conveyance or transfer Claims that, in either instance, could be
brought under state or federal law.

        “Chapter 11 Case” means the case under Chapter 11 of the Bankruptcy Code styled CAH
Acquisition Company 7, LLC d/b/a Prague Community Hospital, Case No. 19-01298-5-JNC,
currently pending before the Bankruptcy Court.

       “Claim” means a “Claim” as defined in Section 101(5) of the Bankruptcy Code.

       “Class” means any group of substantially similar Claims classified by the Plan pursuant to
Section 1123(a)(1) of the Bankruptcy Code.

       “Closing” means the closing date of the Sale of the Purchased Assets to the Purchaser
pursuant to the APA, May 4, 2020.

       “Cohesive” means Cohesive Healthcare Management and Consulting, LLC.

        “Cohesive Claim” shall mean the allowed claim against the Debtor’s estate pursuant to
the Settlement Agreement.

        “Collateral” means any property or interest in property of the Estate of the Debtor subject
to a Lien, charge, or other encumbrance to secure the payment or performance of a Claim, which
Lien, charge, or other encumbrance is valid, perfected, and enforceable under applicable law and
is not subject to avoidance under the Bankruptcy Code.


                                                 -5-
Case 19-01298-5-JNC        Doc 732 Filed 09/18/20 Entered 09/18/20 20:20:44               Page 6 of
                                            60



       “Confirmation Date” means the date on which the Clerk of the Bankruptcy Court enters
the Confirmation Order on the docket of the Bankruptcy Court.

       “Confirmation Hearing” means the hearing held by the Bankruptcy Court pursuant to
Section 1128 of the Bankruptcy Code to consider confirmation of this Plan, as such hearing may
be adjourned or continued from time to time.

       “Confirmation Order” means the Order of the Bankruptcy Court confirming this Plan
pursuant to Section 1129 of the Bankruptcy Code.

        “Convenience Claim” means any Claim that is (i) equal to or less than one thousand
dollars ($1,000.00) or (ii) greater than one thousand dollars ($1,000.00) that the Holder of such
Claim has voluntarily elected to reduce to one thousand dollars ($1,000.00); provided, however,
that “Convenience Claim” does not include any Unclassified Claim, any Priority Non-Tax Claim,
or any Secured Claim (including the Gemino Note Secured Claim and Secured Claims of Other
Lienholders). All Convenience Claims are deemed Allowed for the purposes of this Plan and
distributions thereunder.

       “Creditor” means a “creditor,” as defined in Section 101(10) of the Bankruptcy Code.

        “Cure” means, with respect to the assumption of an Executory Contract or unexpired lease
pursuant to Section 365(b) of the Bankruptcy Code, (A) the distribution of Cash, or the distribution
of such other property as may be agreed upon by the parties or ordered by the Bankruptcy Court,
in an amount equal to all unpaid monetary obligations, without interest, or such other amount as
may be agreed upon by the parties under an Executory Contract or unexpired lease, to the extent
such obligations are enforceable under the Bankruptcy Code and applicable bankruptcy law or (B)
the taking of such other actions as may be agreed upon by the parties or ordered by the Bankruptcy
Court.

        “D&O Claims” means rights and Claims against the Debtor’s current and former directors
and officers for, inter alia, breach of fiduciary duty, breach of the implied duty of good faith and
fair dealing, and the proceeds of any such Claims, including from any Insurance Policies associated
therewith.

         “D&O Policies” means, collectively, any “Directors and Officers” and other fiduciary
liability Insurance Policies belonging to the Debtor or under which either the Debtor is named as
an insured or as an additional insured.

       “Debtor” means CAH Acquisition Company 7, LLC d/b/a Prague Community Hospital.

       “Debtor Affiliates” means the following affiliated entities (a) CAH Acquisition Company
#2, LLC, d/b/a Oswego Community Hospital, Case No. 19-01230-5-JNC (Bankr. E.D.N.C.); (b)
CAH Acquisition Company #3, LLC, d/b/a Horton Community Hospital, Case No. 19-01180-5-
JNC (Bankr. E.D.N.C.); (c) CAH Acquisition Company 12, LLC, d/b/a Fairfax Community
Hospital, Case No. 19-01697-5-JNC (Bankr. E.D.N.C.); and (d) CAH Acquisition Company 16,
LLC, d/b/a Haskell County Community Hospital, Case No. 19-01227-5-JNC (Bankr. E.D.N.C.).



                                                -6-
Case 19-01298-5-JNC         Doc 732 Filed 09/18/20 Entered 09/18/20 20:20:44                 Page 7 of
                                             60



        “Deficiency Claim” means a General Unsecured Claim in an amount equal to the
difference between the total Allowed amount of a Claim and the value of any Collateral securing
such Claim (i.e., the total Allowed Claim amount minus the Allowed Secured Claim amount), as
determined consistent with Section 506(a) of the Bankruptcy Code or otherwise agreed to by the
Holder of the Claim.

        “Disallowed” means, with reference to any Claim, a Claim or any portion thereof that is
or has been Disallowed or expunged by Final Order of the Bankruptcy Court.

       “Disclosure Statement” means the Disclosure Statement relating to this Plan, including,
without limitation, all exhibits and schedules thereto, as approved by the Bankruptcy Court
pursuant to Section 1125 of the Bankruptcy Code.

        “Disputed Claim” means any Claim that has not been Allowed by a Final Order of the
Bankruptcy Court and (i) has not been listed on the Schedules, or has been or hereafter is listed on
the Schedules as unliquidated, disputed or contingent, regardless of whether a proof of Claim has
been filed as to such Claim; (ii) as to which the Debtor or, if not prohibited by the Plan, any other
party-in-interest has interposed a timely objection and/or request for estimation in accordance with
Section 502(c) of the Bankruptcy Code and Bankruptcy Rule 3007, which objection and/or request
for estimation has not been withdrawn or determined by a Final Order; or (iii) as to which proof
of Claim was required to be filed by Order of the Bankruptcy Court but as to which a proof of
Claim or interest was not timely or properly filed.

        “Distribution Reserve” shall have the meaning attributed to such term in section VII(I)
of this Plan.

       “Effective Date” means the first Business Day after the Confirmation Order becomes a
Final Order and all conditions to the Effective Date as set forth in section XII(A) of this Plan have
been satisfied or, if waivable, waived by the Trustee.

       “Entity” means an “entity,” as defined in Section 101(15) of the Bankruptcy Code.

        “Equity Interests” means, with respect to any Person, all of the shares of capital stock of
(or other ownership or profit interests in) such Person, all of the warrants, options, or other rights
for the purchase of acquisition for such Person of shares of capital stock of (or other ownership or
profit interests in) such Person, all of the securities convertible into or exchangeable for shares of
capital stock of (or other ownership or profit interests in) such Person or warrants, rights, or options
for the purchase or acquisition from such Person of such shares (or such other interests), and all of
the other ownership or profit interests in such Person (including partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such shares, warrants, options,
rights, or other interests are outstanding on any date of determination.

        “Estate” means the Estate created upon the commencement of the Chapter 11 Case under
Section 541 of the Bankruptcy Code.

       “Executory Contract” means any executory contract or unexpired lease as of the Petition
Date, subject to Section 365 of the Bankruptcy Code, between a Debtor and any other Person or


                                                  -7-
Case 19-01298-5-JNC         Doc 732 Filed 09/18/20 Entered 09/18/20 20:20:44                 Page 8 of
                                             60



Persons, specifically excluding contracts and agreements entered into pursuant to the Plan or
subject to Section 1113 of the Bankruptcy Code.

     “Fee Application” means an application by a Professional for a Professional
Compensation and Reimbursement Claim.

        “Final Distribution Date” means the date on which the distribution is made from the
Litigation Trust that finally and fully exhausts the Assets of the Litigation Trust.

        “Final Order” means an Order of the Bankruptcy Court or any other adjudicative body,
which Order has not been stayed, and as to which the time to appeal or to move for reargument or
rehearing has expired and no appeal, or motion for reargument or rehearing shall then be pending;
provided, however, that the Confirmation Order shall be deemed a Final Order unless it has been
stayed.

       “Fraud Claims” means rights and Claims of the Estate against third parties that
perpetrated, abetted, or assisted, by action or failure to act, fraud against the Debtor or parties with
which the Debtor was in privity and that caused the Debtor to suffer a loss or harm or to incur
indebtedness or liability, including conversion, fraudulent misrepresentation, and fraudulent
concealment.

        “Gemino Note” means that certain Second Amended and Restated Revolving Note dated
as of September 16, 2010, executed by the Debtor, inter alia, in favor of Paul Nusbaum and Steve
White, as successors-in-interest to Gemino Healthcare Finance, LLC, in the original principal
amount of $6,000,000.00, the balance of which was $3,767,480.47 as of the Petition Date. A copy
of the Gemino Note is attached to proof of Claim number 7 filed by Paul Nusbaum and Steve
White in the Chapter 11 Case.

        “Gemino Note Loan Documents” means, collectively, the Gemino Note and each of the
other agreements, mortgages, instruments and other documents that purports to evidence,
memorialize, secure and/or perfect the associated debt and security interests, mortgages and other
Liens relating to the Gemino Note.

       “Gemino Note Secured Claim” means the Secured Claim of Paul Nusbaum and Steve
White pursuant to the Gemino Note Loan Documents in the agreed amount of $3,250,000.00.

       “Gemino Note Unsecured Claim” means the General Unsecured Claim of Paul Nusbaum
and Steve White pursuant to the Gemino Note Loan Documents for any amount that exceeds
$3,250,000.00.

       “General Unsecured Claim” means any Claim against the Debtor that is not an
Unclassified Claim, a Priority Non-Tax Claim, a Secured Claim (including the Gemino Note
Secured Claim and Secured Claims of Other Lienholders), or a Convenience Claim.

      “Governmental Unit” means a “governmental unit,” as defined in Section 101(27) of the
Bankruptcy Code.



                                                  -8-
Case 19-01298-5-JNC        Doc 732 Filed 09/18/20 Entered 09/18/20 20:20:44                  Page 9 of
                                            60



        “GUC Distribution Date” means: (a) initially, the first Business Day that is thirty (30)
days after the Effective Date or as soon thereafter as practicable; (b) thereafter, any interim date(s)
that the Litigation Trustee deems appropriate based on, among other things, the amount of the
proceeds of the Litigation Trust Estate on hand, whether there remain any other unpaid obligations
under this Plan, the time and the status of pending or potential litigation, if any, affecting payment
of such obligations, and the amount of any necessary reserves; and (c) thereafter, the Final
Distribution Date.

        “GUC Litigation Trust Assets” means all Assets and other corpus of the Litigation Trust
Estate available for distribution to Holders of Allowed General Unsecured Claims (Class 4) after
payment of all other amounts required by this Plan, including, but not limited to (i) payments to
Holders of Allowed Unclassified Claims, Allowed Priority Non-Tax Claims, Allowed Secured
Claims (including, to the extent Allowed, the Gemino Note Secured Claim and the Secured Claims
of Other Lienholders), and Allowed Convenience Claims; (ii) all required statutory fees; and (iii)
all costs and expenses of administration of the Litigation Trust, including all Post-Effective Date
Expenses.

       “Holder” means the legal or beneficial holder of any Claim against the Estate.

       “Hospital” means the for-profit community hospital with its principal place of business
located at 1322 Klabzuba Avenue, Prague, Oklahoma 74864.

       “Impaired” means, when used in reference to a Claim or Class of Claims, a Claim or Class
of Claims that is impaired within the meaning of Section 1124 of the Bankruptcy Code.

        “Insurance Policy” includes any policy of insurance coverage of any kind (including any
and all amendments, endorsements, renewals, and extensions thereof) that at any time belonged or
belongs to or included or includes the Debtor as a named insured, additional insured, beneficiary,
or assignee, including, without limitation, any D&O Policies.

       “Lien” means a “lien,” as defined in Section 101(37) of the Bankruptcy Code.

        “Litigation Trust” means the trust to be established pursuant to this Plan and the Litigation
Trust Agreement that will (a) pursue various Causes of Action, whether arising before or after the
Petition Date of the Debtor, to enable further recoveries to Creditors of the Estate and (b) effectuate
the wind down of the Debtor and make distributions pursuant to the terms of the Plan and Litigation
Trust Agreement. With respect to any action required or permitted to be taken by the Litigation
Trust, the term includes the Litigation Trustee or any other Person authorized to take such action
in accordance with the Litigation Trust Agreement. In the event of any conflict between the terms
of this Plan and the terms of the Litigation Trust Agreement, the terms of this Plan shall govern.

        “Litigation Trust Agreement” means that certain agreement which will be entered into
prior to the Effective Date by the Trustee and the Litigation Trustee pursuant to article VII of the
Plan, will be subject to approval by the Bankruptcy Court, and will become part of the Plan
pursuant to the Confirmation Order. The Litigation Trust Agreement will be filed with Bankruptcy
Court prior to Confirmation.



                                                 -9-
Case 19-01298-5-JNC        Doc 732 Filed 09/18/20 Entered 09/18/20 20:20:44                 Page 10 of
                                            60



         “Litigation Trust Estate” means collectively, (i) all Assets transferred to the Litigation
 Trust pursuant to this Plan on the Effective Date or at any time thereafter pursuant to this Plan, and
 (ii) such additional or different corpus as the Litigation Trustee may from time to time acquire and
 hold in trust pursuant to the Litigation Trust Agreement.

        “Litigation Trust Expense Reserve” means the reserve established by the Litigation
 Trustee to pay the Post-Effective Date Expenses.

         “Litigation Trustee” means Thomas W. Waldrep, Jr., who shall serve as the trustee of the
 Litigation Trust as of the date of execution of the Litigation Trust Agreement, and any successor
 Litigation Trustee appointed as provided in the Litigation Trust Agreement. Any changes to the
 identity of the Litigation Trustee will be subject to approval of the Bankruptcy Court and will
 become part of the Plan pursuant to the Confirmation Order.

        “Litigation Trustee Professionals” means Professionals for whom retention has been or
 is sought by the Litigation Trustee for carrying out the objectives of the Litigation Trust
 Agreement.

         “Litigation Sharing Agreement” means the agreement described in section VII(G) of this
 Plan whereby the Litigation Trustee may share common expenses of litigation with the bankruptcy
 estates of the Other Hospitals.

         “Mediation” means the mediation conducted between the Trustee, creditors Paul
 Nusbaum and Steve White, and creditor and management company Cohesive in order to resolve
 the Claims held by those Creditors, as well as the Claims held by CBSG, against the Debtor and/or
 certain of the Debtor Affiliates.

        “Mediation Creditors” means Paul Nusbaum and Steve White, Cohesive, and
 CBSG.“Nusbaum/White Entities” means Paul Nusbaum, Steve White, Sun Finance, Inc. and
 Rural Community Hospitals of America, LLC.

        “Order” means an order or judgment of the Bankruptcy Court or other adjudicative body.

         “Other Lienholders” means the Holders of Liens against property of the Debtor or the
 Estate, other than Liens held by Paul Nusbaum and Steve White as successors-in-interest to the
 Gemino Note.

        “Other Hospitals” means the other hospitals that will be auctioned in the same place and
 on the same date as the Hospital, including (a) CAH Acquisition Company #1, LLC d/b/a
 Washington County Hospital, Case No. 19-00730-5-JNC (Bankr. E.D.N.C.); (b) CAH Acquisition
 Company #2, LLC d/b/a Oswego Community Hospital, Case No. 19-01230-5-JNC (Bankr.
 E.D.N.C.); (c) CAH Acquisition Company #3, LLC d/b/a Horton Community Hospital, Case No.
 19-01180-5-JNC (Bankr. E.D.N.C.); (d) CAH Acquisition Company 6, LLC d/b/a I-70
 Community Hospital, Case No. 19-01300-5-JNC (Bankr. E.D.N.C.); (e) CAH Acquisition
 Company 12, LLC d/b/a Fairfax Community Hospital, Case No. 19-01697-5-JNC (Bankr.
 E.D.N.C.); and (f) CAH Acquisition Company 16, LLC d/b/a Haskell County Community
 Hospital, Case No. 19-01227-5-JNC (Bankr. E.D.N.C.).


                                                 -10-
Case 19-01298-5-JNC        Doc 732 Filed 09/18/20 Entered 09/18/20 20:20:44               Page 11 of
                                            60



       “Patient Care Ombudsman” means Suzanne Koenig, who was appointed by the
 Bankruptcy Court on April 26, 2019, pursuant to Section 333 of the Bankruptcy Code.

         “Person” means a “person,” as defined in Section 101(41) of the Bankruptcy Code.

         “Petition Date” means March 21, 2019, the date on which the Debtor filed a voluntary
 petition for relief commencing the Chapter 11 Case.

          “Plan” means this plan of orderly liquidation under Chapter 11 of the Bankruptcy Code,
 including, without limitation, all exhibits, supplements, appendices, and schedules hereto, either
 in its present form or as it may be altered, amended, or modified from time to time.

        “Post-Effective Date Expense(s)” means all voluntary and involuntary costs, expenses,
 charges, obligations, or liabilities of any kind or nature, whether unmatured, contingent, or
 unliquidated incurred by the Litigation Trust after the Effective Date until the Litigation Trust is
 dissolved, including, but not limited to, those expenses described in section VII(I) of this Plan.

         “Post-Effective Date Notice List” means the list, created pursuant to section XII(F) of the
 Plan, of Persons who desire to receive notices after the Effective Date of the Plan.

        “Priority Claim” means any Priority Non-Tax Claim or Priority Tax Claim.

         “Priority Non-Tax Claim” means any Claim, other than an Administrative Expense
 Claim or a Priority Tax Claim, entitled to priority in right of payment under Section 507(a) of the
 Bankruptcy Code. Priority Non-Tax Claims include all Claims for past-due wages and unpaid
 benefits accrued within 180 days of the Petition Date by current or former employees of the Debtor
 as a result of the Chapter 11 Case.

         “Priority Tax Claim” means any Claim of a Governmental Unit of the kind entitled to
 priority in payment as specified in Sections 502(i) and 507(a)(8) of the Bankruptcy Code.

          “Pro Rata” means a number (expressed as a percentage) equal to the proportion that an
 Allowed Claim in a particular Class bears to the aggregate amount of: (a) Allowed Claims plus (b)
 Claims, Disputed or undisputed, otherwise asserted but not yet Disallowed (in their aggregate face
 or, if applicable, estimated amount) in such Class as of the date of determination.

        “Professional” means a Person or Entity employed pursuant to a Final Order in accordance
 with Section 327 or Section 1102 of the Bankruptcy Code and to be compensated for services
 rendered prior to the Effective Date pursuant to Sections 327, 328, 329, 330 and/or 331 of the
 Bankruptcy Code, or for which compensation and reimbursement has been Allowed by the
 Bankruptcy Court pursuant to Section 503(b)(4) of the Bankruptcy Code.

         “Professional Compensation and Reimbursement Claim” means a Claim of a
 Professional pursuant to Sections 330(a) and 503(b)(2) of the Bankruptcy Code for compensation
 or reimbursement of costs and expenses relating to services incurred after the Petition Date and
 prior to the Effective Date.

        “Purchased Assets” means the “Assets” as defined in the APA.

                                                -11-
Case 19-01298-5-JNC        Doc 732 Filed 09/18/20 Entered 09/18/20 20:20:44                 Page 12 of
                                            60



        “Purchaser” means the winning bidder at the Auction and the purchaser of the Assets (as
 defined in the APA) pursuant to the APA, specifically, TULSA.

        “Record Date” means the Confirmation Date.

        “Released Parties” means, collectively and individually, the Trustee and the Trustee’s
 attorneys, accountants, agents, and other Professionals.

       “Sale” means the sale of the Purchased Assets to the Purchaser pursuant to the terms of
 the APA and approved by the Sale Order, which closed on May 4, 2020.

        “Sale Order” means the Order (a) authorizing the Sale of the Assets free and clear of all
 Liens, Claims, encumbrances, and other interests, (b) approving the Asset Purchase Agreement
 and (C) granting related relief entered by the Bankruptcy Court.

        “Schedules” means the Schedules of Assets and Liabilities and the Statement of Financial
 Affairs filed by the Debtor with the Bankruptcy Court, pursuant to Section 521(a) of the
 Bankruptcy Code, Bankruptcy Rule 1007(b), and the Official Bankruptcy Forms, as may be
 amended from time to time.

         “Section 503(b)(9) Administrative Claim” means a Claim against the Debtor alleged to
 be entitled to an administrative expense priority under Section 503(b)(9) of the Bankruptcy Code
 for goods sold to the Debtor in the ordinary course of the Debtor’s business and received by the
 Debtor within twenty (20) days before the Petition Date.

         “Secured Claim” means a Claim that is secured by a Lien on property in which the Estate
 has or had an interest, which Lien is valid, perfected, and enforceable under applicable law or by
 reason of a Final Order, or that is subject to setoff under Section 553 of the Bankruptcy Code, to
 the extent of the value of the Creditor’s interest in the Estate’s interest in such property or to the
 extent of the amount subject to setoff, as applicable, as determined pursuant to Section 506(a) of
 the Bankruptcy Code; provided, however, that a Secured Claim shall not include any portion of
 the Claim to the extent that the value of such Entity’s Collateral is less than the amount of such
 Claim. Nothing herein revives or preserves any Lien on property sold free and clear pursuant to
 the APA.

        “Secured Creditor” means a Creditor that holds a Secured Claim in the Chapter 11 Case.

         “Settlement Agreement” means that certain settlement agreement between the parties to
 the Mediation establishing the allowance and agreed treatment of the Claims of Paul Nusbaum and
 Steve White, Cohesive, and CBSG, the terms of which were incorporated into the Bankruptcy
 Court’s order approving the Trustee’s Motion for Order to Approve Compromise and Settlement
 Agreement Pursuant to Rule 9019. The Settlement Agreement is attached to this Plan as Exhibit
 “A.” To the extent that there is any inconsistency between this Plan and the Settlement Agreement,
 the Settlement Agreement controls.

         “Stalking Horse Bidder” means a bidder that has (a) met the requirements to be a
 qualified bidder at the Auction; (b) been selected by the Trustee prior to the Auction to be the first


                                                 -12-
Case 19-01298-5-JNC         Doc 732 Filed 09/18/20 Entered 09/18/20 20:20:44                   Page 13 of
                                             60



 bid at the Auction; (c) signed a mutually agreeable asset purchase agreement with the Trustee to
 purchase the Assets; and (d) been approved by the Court.

         “Tort Claims” means any and all Claims of the Debtor against any of its former
 Professionals, managers, and owners, including but not limited to breach of fiduciary duty,
 conversion, fraud, fraudulent misrepresentation, fraudulent concealment, promissory estoppel, and
 unjust enrichment.

        “Trustee Related Claims” shall mean those certain Administrative Expense Claims
 incurred through the performance of the Trustee and the Trustee’s retained professionals.

         “TULSA” means Transcendental Union with Love and Spiritual Advancement.

       “Unclassified Claim” means any Claim that is not part of any Class, including
 Administrative Expense Claims and Priority Tax Claims.

        “Voting Deadline” means the date fixed by the Bankruptcy Court Order after approval of
 the Disclosure Statement.

 B.      Interpretation, Rules of Construction, Computation of Time

          1.     Defined Terms

       Any term used in the Plan that is not defined in the Plan, but that is used in the Bankruptcy
 Code or Bankruptcy Rules, has the meaning assigned to that term in the Bankruptcy Code or
 Bankruptcy Rules, as applicable, unless the context requires otherwise.

          2.     Rules of Interpretation

         For purposes of this Plan:

                 a.      whenever from the context it is appropriate, each term, whether stated in the
 singular or the plural, shall include both the singular and the plural;

               b.     any reference in this Plan to a contract, lease, instrument, release, or other
 agreement or document being in a particular form or on particular terms and conditions means that
 such document shall be substantially in such form or substantially on such terms and conditions;

               c.     any reference in the Plan to an existing document or exhibit filed or to be
 filed means such document or exhibit, as it may have been or may be amended, modified or
 supplemented through and including the Confirmation Date, which, after they are filed, may be
 amended, modified, or supplemented only with the express written consent of the Trustee;

                  d.      unless otherwise specified in a particular reference, all references in the Plan
 to sections, articles, and exhibits are references to sections, articles, and exhibits of or to the Plan;

                 e.     the words “herein,” “hereof,” “hereto,” “hereunder,” and others of similar
 import refer to the Plan in its entirety rather than to only a particular portion of the Plan;

                                                   -13-
Case 19-01298-5-JNC         Doc 732 Filed 09/18/20 Entered 09/18/20 20:20:44                  Page 14 of
                                             60



                f.      captions and headings to articles and sections are inserted for convenience
 of reference only and are not intended to be a part of or to affect the interpretation of the Plan;

                  g.    all exhibits to the Plan are incorporated herein, regardless of when those
 exhibits are filed;

                 h.      to the extent any discrepancy exists between the description contained
 herein of a document or agreement that is an exhibit to the Plan and with the provisions of that
 exhibit, the actual agreement or document shall govern; and

                i.      the rules of construction set forth in Section 102 of the Bankruptcy Code
 shall apply; and

          3.     Time Periods

                a.    In computing any period of time prescribed or allowed by the Plan, the
 provisions of Bankruptcy Rule 9006(a) shall apply.

                  b.     Whenever a distribution of property is required to be made on a particular
 date, the distribution shall be made on such date, or as soon as practicable thereafter.

                                                   III.

                           DESIGNATION OF CLASSES OF CLAIMS

         The following is a designation of the Classes of Claims for all purposes, including voting,
 confirmation, and distribution pursuant to the Plan and Sections 1122 and 1123(a)(1) of the
 Bankruptcy Code. A Claim is classified in a particular Class only to the extent that the Claim
 qualifies within the description of that Class and is classified in a different Class to the extent that
 any remainder of the Claim qualifies within the description of such different Class. A Claim is in
 a particular Class only to the extent that the Claim is an Allowed Claim and has not been paid,
 released, or otherwise satisfied before the Effective Date.

         This Plan is intended to deal with all Claims against the Debtor of whatever character,
 whether known or unknown, whether or not with recourse, whether or not contingent or
 unliquidated, and whether or not previously Allowed by the Bankruptcy Court pursuant to Section
 502 of the Bankruptcy Code. However, only Holders of Allowed Claims will receive any
 distribution under this Plan. For purposes of determining Pro Rata distributions under this Plan
 and in accordance with this Plan, Disputed Claims shall be included in the Class in which such
 Claims would be included if Allowed, until such Claims are finally Disallowed. This Plan will
 not provide any distributions on account of a Claim to the extent that such Claim has been
 Disallowed, released, withdrawn, waived, or otherwise satisfied or paid as of the Effective Date.
 Classified Claims shall receive the treatment described in section IV(B) herein.

 A.      Classes of Claims

         1.      Class 1 consists of all Priority Non-Tax Claims.

         2.      Class 2 consists of the Gemino Note Secured Claim.
                                                -14-
Case 19-01298-5-JNC        Doc 732 Filed 09/18/20 Entered 09/18/20 20:20:44              Page 15 of
                                            60



        3.      Class 3 consists of the Cohesive Claim.

        4.      Class 4 consists of the CBSG Claim.

        5.      Class 5 consists of all Secured Claims of Other Lienholders.

        6.      Class 6 consists of all General Unsecured Claims.

        7.      Class 7 consists of all Convenience Claims.

        8.      Class 8 consists of all Equity Interests

 B.     Impaired Classes

         Class 2, Class 3, Class 4, Class 6, Class 7, and Class 8 are Impaired under the Plan. The
 treatment of Allowed Claims in the Impaired Classes under this Plan is in full and complete
 satisfaction of the legal, contractual, and equitable rights of each Holder of an Allowed Claim in
 each such Impaired Class. Subject to the provisions of any Order approving the Disclosure
 Statement, Holders of Claims in the Impaired Classes are entitled to vote on the Plan.

 C.     Terms of Confirmed Plan Control Unless Otherwise Specified

         If the Plan is confirmed by the Bankruptcy Court, except as specifically set forth in this
 Plan and the Confirmation Order, the treatment of Claims set forth in the Plan and the Confirmation
 Order supersedes and replaces any agreements or rights the Holders of the Claims have in or
 against the Debtor or their property. EXCEPT AS SPECIFICALLY SET FORTH IN THIS
 PLAN OR IN THE CONFIRMATION ORDER, NO DISTRIBUTIONS WILL BE MADE
 AND NO RIGHTS WILL BE RETAINED ON ACCOUNT OF ANY CLAIM, WHETHER
 AN ALLOWED CLAIM OR NOT.

 D.     Holders of Claims as of Record Date

        All distributions under the Plan will be tendered to the Persons or Entities that are the
 Holders of the relevant Claims as of the Record Date.

                                                 IV.

                                   TREATMENT OF CLAIMS

 A.     Unclassified Claims

         Certain types of Claims are not placed into Classes; instead, such Claims are Unclassified
 Claims. Such Unclassified Claims are not considered Impaired and their Holders are not entitled
 to vote on the Plan because they automatically receive specific treatment provided for them in the
 Bankruptcy Code. As such, the Trustee did not place the following Claims in a Class. The
 respective treatment for these Claims is provided below.




                                                 -15-
Case 19-01298-5-JNC         Doc 732 Filed 09/18/20 Entered 09/18/20 20:20:44                 Page 16 of
                                             60



         1.     Administrative Expense Claims

                a.      General

         Subject to the allowance procedures and the deadlines provided in this Plan, except to the
 extent any Entity entitled to payment of an Allowed Administrative Expense Claim has received
 payment on account of such Claim prior to the Effective Date or agrees to a different treatment,
 each Holder of an Allowed Administrative Expense Claim shall receive, in full and final
 satisfaction of its Allowed Administrative Expense Claim, Cash in an amount equal to the amount
 of such Allowed Administrative Expense Claim, on or before the date that is thirty (30) Business
 Days after the later of (i) the Effective Date and (ii) entry of a Final Order determining and allowing
 such Allowed Administrative Expense Claim, or as soon thereafter as is practicable.

                b.      Professional Compensation and Reimbursement Claims

         All Professionals seeking payment of Professional Compensation and Reimbursement
 Claims shall file their respective final Fee Applications no later than sixty (60) days after the
 Effective Date. All Professional Compensation and Reimbursement Claims shall be treated as
 Administrative Expense Claims as set forth in section IV(A)(1)(a) above, or shall be paid on such
 other terms as may be mutually agreed upon between the Holder of an Allowed Professional
 Compensation and Reimbursement Claim and the Debtor, or the Litigation Trustee, as the case
 may be. Failure to timely file a final Fee Application shall result in the Professional Compensation
 and Reimbursement Claim being forever barred and discharged.

                c.      Trustee Related Claims

        Subject to the foregoing paragraph A(1)(b), the maximum amount that may be distributed
 upon the Trustee Related Claims, including the Trustee’s fees as calculated under Section 326 of
 the Bankruptcy Code or the Professional Compensation and Reimbursement Claims of the
 Trustee’s professionals as may be approved by the Bankruptcy Court, shall be $700,000 total.

                d.      Payment from the Debtor’s 2019 Cost Report Receivable

        To the extent that the Debtor’s estate is the beneficiary of any cost report receivables for
 the year 2019 billed, collected, and turned over to the Trustee and arising from the Debtor’s
 provider agreement with the Centers for Medicare and Medicaid Services, such funds shall,
 pursuant to the Settlement Agreement, be distributed solely for the satisfaction of Administrative
 Expense Claims without regard to any security interest, lien, or claim against such funds that may
 have been otherwise asserted by any of the Mediation Creditors.

                e.      Cohesive’s Administrative Expense Claims and the Settlement Agreement

         Cohesive asserts two categories of Administrative Expense Claims pursuant to 11 U.S.C.
 §§ 364(c)(1) and 503(b), respectively: first, $954,218.18 in unpaid principal and interest as of
 September 22, 2020 arising from the post-petition debtor-in-possession financing agreement
 between the Trustee and Cohesive, and second, $2,749,407.66 in unpaid management fees, payroll,
 staffing expenses, and advances. These Claims, along with Cohesive’s General Unsecured Claim


                                                  -16-
Case 19-01298-5-JNC         Doc 732 Filed 09/18/20 Entered 09/18/20 20:20:44                 Page 17 of
                                             60



 of $277,668.36 assertable against the Debtor’s estate, will be addressed in the Class 4 Claim of
 Cohesive pursuant to the Settlement Agreement.


         2.     Priority Tax Claims

         In full and final satisfaction of each Allowed Priority Tax Claim, if any, except to the extent
 any Entity entitled to payment of any Allowed Priority Tax Claim has received payment on account
 of such Claim prior to the Effective Date or agrees to a different treatment, each Holder of an
 Allowed Priority Tax Claim shall receive Cash in an amount equal to the amount of such Allowed
 Priority Tax Claim on or before the date that is thirty (30) Business Days after the later of (i) the
 Effective Date and (ii) entry of a Final Order determining and allowing such Allowed Priority Tax
 Claim, or as soon thereafter as is practicable.

         3.     Statutory Fees

         On or before the date that is thirty (30) days after the Effective Date, the Litigation Trustee
 shall make all payments required to be paid to the Bankruptcy Administrator pursuant to Section
 1930 of Title 28 of the United States Code. All fees payable pursuant to Section 1930 of Title 28
 of the United States Code after the Effective Date shall be paid by the Litigation Trustee on a
 quarterly basis until the Chapter 11 Case is closed, converted, or dismissed.

 B.     Classified Claims

         The Allowed Claims classified in article IV of this Plan shall be deemed fully and finally
 satisfied in the manner set forth herein unless the Holder of such Allowed Claim agrees to accept
 less favorable treatment.

         1.     Class 1 – Priority Non-Tax Claims

         Each Holder of an Allowed Priority Non-Tax Claim will receive, in full and final
 satisfaction of such Claim, Cash in an amount equal to the amount of such Allowed Priority Non-
 Tax Claim on or before the date that is thirty (30) Business Days after the later of (i) the Effective
 Date and (ii) entry of a Final Order determining and allowing such Priority Non-Tax Claim, or as
 soon thereafter as is practicable.

         2.     Class 2 – Gemino Note Secured Claim

         The Gemino Note Secured Claim is Allowed in the amount of $3,767,480.47, the liability
 for which, accounting for interest that varies based on petition dates, shall be shared jointly and
 severally across the estates of the Debtor and the Debtor Affiliates party to that note. Subject to
 the provisions of the Settlement Agreement, the holders of the Gemino Note Secured Claim shall
 receive full and final satisfaction in the form of thirty and thirty-eight hundredths percent (30.38%)
 of the Debtor’s cash on hand as of the Effective Date, specifically thirteen and one-half percent
 (13.5%) being attributable proceeds Sale of the Debtor’s Assets and sixteen and eighty-eight
 hundredths percent (16.88%) being attributable to the collection of accounts receivable on behalf
 of the Debtor’s bankruptcy estate. The Gemino Note Secured Claim is an Allowed Secured Claim
 in this Plan and in the plans proposed in the cases of the Debtor Affiliates, specifically CAH

                                                  -17-
Case 19-01298-5-JNC        Doc 732 Filed 09/18/20 Entered 09/18/20 20:20:44               Page 18 of
                                            60



 Acquisition Company #2, LLC, d/b/a Oswego Community Hospital, Case No. 19-01180-5-JNC
 (Bankr. E.D.N.C.); CAH Acquisition Company #3, LLC, d/b/a Horton Community Hospital, Case
 No. 19-01180-5-JNC (Bankr. E.D.N.C.); CAH Acquisition Company 12, LLC, d/b/a Fairfax
 Community Hospital, Case No. 19-01697-5-JNC (Bankr. E.D.N.C.); and CAH Acquisition
 Company 16, LLC, d/b/a Haskell County Community Hospital, Case No. 19-01227-5-JNC (Bankr.
 E.D.N.C.). The payment of this Allowed Secured Claim shall be allocated among the Debtor and
 the Debtor Affiliates pro rata based upon the proceeds received from the Sale by the Debtor and
 the Debtor Affiliates.

        The foregoing allowed Gemino Note Secured Claim shall, pursuant to the terms of the
 Settlement Agreement, be subject to sharing with CBSG up to thirty-five percent (35%) of the
 allowed Claim amount to the extent that CBSG has not received payment in the full amount of
 $345,000 on its agreed treatment sharing in the distributions under the Gemino Note Claim in the
 Cases of the Debtor Affiliates.

        To the extent that the Gemino Note Secured Claim is not fully satisfied with respect to the
 Debtor’s estate, such deficiency shall be deemed an allowed Class 6 General Unsecured Claim.

         In addition to the treatment of the Gemino Note Secured Claim as provided for in the
 Settlement Agreement, the Trustee and the Nusbaum/White Entities have further agreed, subject
 to the confirmation of this Plan, as follows:

               a.     The claims filed by Rural Community Hospitals of America, LLC in the
 cases of the Debtor, the Debtor Affiliates, and CAH Acquisition Company 6, LLC shall be
 Allowed General Unsecured Claims.

                 b.     Except for the Allowed Claims provided in the Plan and as provided in
 Paragraph E(6) of the Settlement Agreement, the Nusbaum/White Entities waive and release any
 other Claims or Causes of Action against the Debtor, the Debtor’s bankruptcy estate, the Trustee,
 the Litigation Trustee, or the Trustee’s Professionals.

                 c.     The Trustee and the Litigation Trustee, on behalf of the Debtor’s
 bankruptcy estate and the Litigation Trust, waive and release Claims or Causes of Action that
 could be asserted against the Nusbaum/White Entities, including but not limited to (i) any
 recharacterization, subordination, avoidance, setoff, recoupment, or other claim arising under or
 pursuant to Section 105 or Chapter 5 of the Bankruptcy Code or under any other similar provisions
 of applicable law, including state law, federal law, municipal law or foreign law, or (ii) any right
 or basis to challenge or object to the amount, validity or enforceability of the Nusbaum/White
 Entities’ Allowed Claims; provided, however, that the Trustee and the Litigation Trustee, on behalf
 of the Debtor’s bankruptcy estate and the Litigation Trust, shall not be deemed to release any party
 for the specific claims or causes of action set forth in Paragraphs E(6)(a) and E(6)(b) of the
 Settlement Agreement.

               d.      Paul Nusbaum and Steve White shall cooperate and assist the Litigation
 Trustee in connection with any Causes of Action pursued by the Litigation Trustee, or in
 connection with other matters relevant to the administration of the Plan. Provided however, Paul
 Nusbaum and Steve White shall be entitled to be reimbursed, from the Litigation Trust, for any

                                                -18-
Case 19-01298-5-JNC        Doc 732 Filed 09/18/20 Entered 09/18/20 20:20:44                 Page 19 of
                                            60



 actual out-of-pocket costs, such as travel costs, incurred in connection with providing such
 cooperation and assistance.

         3.     Class 3 – Secured Claims of Other Lienholders

         Each Holder of an Allowed Secured Claim of an Other Lienholder shall, in the sole
 discretion of the Trustee, be treated in one of the following ways:

                 a.      on the Effective Date, the legal, equitable, and contractual rights of the
 Holder of an Allowed Secured Claim of an Other Lienholder shall be reinstated in accordance with
 the provisions of Section 1124(2) of the Bankruptcy Code notwithstanding any contractual
 provision or applicable non-bankruptcy law that entitles the Holder of an Allowed Secured Claim
 of an Other Lienholder to demand or receive payment of such Allowed Secured Claim before the
 stated maturity of such Allowed Secured Claim from and after the occurrence of a default;
 provided, however, that any contractual right that does not pertain to the payment when due of
 principal and interest on the obligation on which such Claim is based, including, but not limited
 to, financial covenant ratios, negative pledge covenants, covenants or restrictions on merger or
 consolidation, covenants regarding corporate existence, or covenants prohibiting certain
 transactions or actions contemplated by the Plan or conditioning such transactions or actions on
 certain factors, shall not be enforceable as to any breach that occurred on or prior to the Effective
 Date or any breach determined by reference back to a date preceding the Effective Date;

                 b.      on the Effective Date, the Holder of an Allowed Secured Claim of an Other
 Lienholder shall (i) retain a Lien securing such Allowed Secured Claim and (ii) receive deferred
 Cash payments from the Litigation Trust totaling at least the value of such Allowed Secured Claim
 as of the Effective Date in full and final satisfaction of such Allowed Secured Claim;

                 c.     on the Effective Date, the Collateral securing such Allowed Secured Claim
 of an Other Lienholder shall be surrendered to the Holder of such Allowed Secured Claim in full
 satisfaction of such Allowed Secured Claim; or

                  d.      the Holder of an Allowed Secured Claim of an Other Lienholder shall be
 paid, in Cash, an amount equal to such Holder’s Allowed Secured Claim, on or before the date that
 is thirty (30) Business Days after the later of (i) the Effective Date and (ii) entry of a Final Order
 determining and allowing such Claim as a Secured Claim, or as soon thereafter as is practicable,
 in full and final satisfaction of such Allowed Secured Claim. To the extent the Collateral securing
 an Allowed Secured Claim of an Other Lienholder has been or is to be sold pursuant to an Order
 of the Bankruptcy Court, any amount to be paid to the Holder of such Allowed Secured Claim
 pursuant to the preceding sentence shall be net of the costs of Sale of such Collateral and otherwise
 subject to the rights of the Debtor or the Litigation Trustee pursuant to Section 506(c) of the
 Bankruptcy Code.

        Holders of a Claim under this Class 3 are not Impaired under the Plan. Treatment of a
 Claim under this Class 3 shall not affect any General Unsecured Claim for any Allowed Deficiency
 Claim of the applicable Holder.




                                                 -19-
Case 19-01298-5-JNC         Doc 732 Filed 09/18/20 Entered 09/18/20 20:20:44                 Page 20 of
                                             60



         4.     Class 4 – Cohesive Claim

         Pursuant to the terms of the Settlement Agreement, Cohesive‘s Claims set forth in Section
 IV, Paragraph (A)(1)(e) of this Plan are allowed, in full and final satisfaction of which Cohesive
 shall be entitled to twenty-six and forty-seven hundredths percent (26.47%) of the Debtor’s cash
 on hand as of the Effective Date, including the proceeds of the Debtor’s Sales, as well as funds
 attributable to the collection of accounts receivable on behalf of the Debtor’s bankruptcy estate.

         In addition to the agreed treatment of the Cohesive Claim, the Trustee and Cohesive agree,
 pursuant to Paragraphs E(6)(a) and E(6)(b) of the Settlement Agreement, that for the Allowed
 Claims provided in the Plan and as provided in Paragraph E(6) of the Settlement Agreement,
 Cohesive waives and releases any other Claims or Causes of Action against the Debtor, the
 Debtor’s bankruptcy estate, the Trustee, the Litigation Trustee, or the Trustee’s Professionals.
 Additionally, Trustee and the Litigation Trustee, on behalf of the Debtor’s bankruptcy estate and
 the Litigation Trust, waive any release Claims or Causes of Action that could be asserted against
 Cohesive, including but not limited to (i) any recharacterization, subordination, avoidance, setoff,
 recoupment, or other claim arising under or pursuant to Section 105 or Chapter 5 of the Bankruptcy
 Code or under any other similar provisions of applicable law, including state law, federal law,
 municipal law or foreign law, or (ii) any right or basis to challenge or object to the amount, validity
 or enforceability of Cohesive’s Allowed Claims; provided, however, that the Trustee and the
 Litigation Trustee, on behalf of the Debtor’s bankruptcy estate and the Litigation Trust, shall not
 be deemed to release any party for the specific claims or causes of action set forth in Paragraphs
 E(6)(a) and E(6)(b) of the Settlement Agreement.

         5.     Class 5 – CBSG Claim

         The treatment of the claim of CBSG is contingent upon the whether the Receiver
 appointed for CBSG by the United States District Court for the Southern District of Florida on
 July 31, 2020 (the “Receiver”) causes CBSG to join in the Settlement Agreement as provided for
 in the motion to approve such Settlement Agreement.

         If the Receiver causes CBSG to join in the Settlement Agreement, which was negotiated
 with CBSG prior to the appointment of the Receiver, CBSG shall be deemed to hold an allowed
 Class 6 General Unsecured Claim against the Debtor’s Estate as set forth in the provisions
 governing the Gemino Note Secured Claim, specifically, up to thirty-five (35%) of the funds
 payable in satisfaction of the allowed Gemino Note Secured Claim to the extent that CBSG has
 not received payment in the full amount of $345,000 on its agreed treatment sharing in the
 distributions under the Gemino Note Claim in the Cases of the Debtor Affiliates.

         Except for the Allowed Claims provided in the Plan and as provided in Paragraph E(6) of
 the Settlement Agreement, CBSG shall be deemed to waive and release any other Claims or Causes
 of Action against the Debtor, the Debtor’s bankruptcy estate, the Trustee, the Litigation Trustee,
 or the Trustee’s Professionals.

         The Trustee and the Litigation Trustee, on behalf of the Debtor’s bankruptcy estate and the
 Litigation Trust, waive and release Claims or Causes of Action that could be asserted against
 CBSG, including but not limited to (i) any recharacterization, subordination, avoidance, setoff,
 recoupment, or other claim arising under or pursuant to Section 105 or Chapter 5 of the Bankruptcy
                                                  -20-
Case 19-01298-5-JNC         Doc 732 Filed 09/18/20 Entered 09/18/20 20:20:44                 Page 21 of
                                             60



 Code or under any other similar provisions of applicable law, including state law, federal law,
 municipal law or foreign law, or (ii) any right or basis to challenge or object to the amount, validity
 or enforceability of CBSG’s Allowed Claims; provided, however, that the Trustee and the
 Litigation Trustee, on behalf of the Debtor’s bankruptcy estate and the Litigation Trust, shall not
 be deemed to release any party for the specific claims or causes of action set forth in Paragraphs
 E(6)(a) and E(6)(b) of the Settlement Agreement.

      If the Receiver fails to cause CBSG to join in the Settlement Agreement, the Claim of
 CBSG shall not be deemed to be allowed.

         6.     Class 6 – General Unsecured Claims

         Each Holder of an Allowed General Unsecured Claim will receive, in full and final
 satisfaction of such Claim, on one or more GUC Distribution Dates, a Pro Rata share of the net
 proceeds of the GUC Litigation Trust Assets.

         7.     Class 7 – Convenience Claims

         Each Holder of an Allowed Convenience Claim will receive, in full and final satisfaction
 of such Claim, on or before the date that is thirty (30) business Days after the Effective Date, or as
 soon thereafter as practicable, Cash in an amount equal to the lesser of (i) one thousand dollars
 ($1,000.00) and (ii) the Allowed amount of such Holder’s Convenience Claim; provided, however,
 that the total distribution to Holders of Allowed Convenience Claims under this Plan shall not
 exceed twenty-five thousand dollars ($25,000.00) (the “Convenience Class Cap”), and if the
 foregoing treatment would result in distributions to Holders of Allowed Convenience Claims that
 exceed the Convenience Class Cap in the aggregate, each Holder of an Allowed Convenience
 Claim will instead receive a Pro Rata share of twenty-five thousand dollars ($25,000.00), with the
 amount of each such Holder’s Convenience Claim fixed at the lesser of (i) one thousand dollars
 ($1,000.00) and (ii) the Allowed amount of such Holder’s Convenience Claim for the purpose of
 determining its Pro Rata share.

        6.      Class 8 – Equity Interests

        Holders of Equity Interests will retain their interests. Provided however, the Holders of
 Equity Interests will not receive any distribution under this Plan unless and until the Holders of
 Allowed General Unsecured Claims have been paid in full.

 C.     General Claim Treatment Provisions

         1.     Objections

        Except to the extent that a Claim is Allowed pursuant to the terms of this Plan, the failure
 of any party to object to any Claim in the Chapter 11 Case, including Secured Claims, shall be
 without prejudice to the rights of the Debtor or the Litigation Trustee to contest, object to, or
 otherwise defend against such Claim if and when such Claim is sought to be enforced by the Holder
 of such Claim. Procedures for objections to Claims are set forth in section VII(N) of this Plan.

         2.     Attachment of Liens

                                                  -21-
Case 19-01298-5-JNC        Doc 732 Filed 09/18/20 Entered 09/18/20 20:20:44              Page 22 of
                                            60



        Pursuant to the Sale Order, no Lien with respect to any Secured Claim shall attach to any
 property sold free and clear pursuant to the APA.

         3.     Survival and Release of Liens

         Notwithstanding Section 1141(c) or any other provision of the Bankruptcy Code, all pre-
 petition Liens on property of the Debtor held with respect to any Allowed Secured Claim shall
 survive the Effective Date and continue in accordance with the contractual terms or statutory
 provisions governing such Claim until such Allowed Secured Claim is satisfied, at which time
 such Lien shall be released, shall be deemed null and void, and shall be unenforceable for all
 purposes; provided, however, that the Debtor or Litigation Trustee, as the case may be, may
 condition delivery of any final payment upon receipt of an executed release of the Lien.

         Any and all Liens securing any Secured Claim that is not an Allowed Claim shall be
 released, shall be deemed null and void, and shall be unenforceable for all purposes. Nothing in
 this Plan shall preclude the Debtor or the Litigation Trustee from challenging the validity of any
 alleged Lien on any asset of the Debtor or the value of the property that secures any alleged Lien,
 and all such rights are expressly preserved.

         4.     Surcharge Under Section 506(c) of the Bankruptcy Code

         Except as otherwise expressly provided in the Plan, and specifically, as provided in the
 Settlement Agreement, all rights of Holders of Secured Claims under this Plan are subject to the
 rights of the Trustee or the Litigation Trustee to surcharge the applicable Collateral pursuant to
 Section 506(c) of the Bankruptcy Code, which rights are expressly preserved.

                                                 V.

                      ACCEPTANCE OR REJECTION OF THIS PLAN

 A.     Voting Classes

        Subject to the provisions of any Order approving the Disclosure Statement, Holders of
 Claims in each Impaired Class, or their designees, shall be entitled to vote such Claims separately
 to accept or reject the Plan. Class 2, Class 3, Class 4, Class 6, Class 7, and Class 8are Impaired
 under this Plan.

 B.     Non-Voting Classes

         Holders of Claims in Classes that are not Impaired are not entitled to vote such Claims to
 accept or reject this Plan. Each such Holder is conclusively presumed to have accepted this Plan
 pursuant to Section 1126(f) of the Bankruptcy Code. Class 1 and Class 3 are not Impaired under
 this Plan.

 C.     Controversy Concerning Impairment

         In the event of a controversy as to whether any Holder of an Allowed Claim or Equity
 Interest or any Class is Impaired under the Plan, the Bankruptcy Court shall, after notice and a
 hearing, determine such controversy.
                                               -22-
Case 19-01298-5-JNC        Doc 732 Filed 09/18/20 Entered 09/18/20 20:20:44                Page 23 of
                                            60



 D.     Acceptance by Impaired Classes

          An Impaired Class of Claims or Interests shall be deemed to have accepted the Plan if (a)
 the Holders (other than any Holder designated under Section 1126(e) of the Bankruptcy Code) of
 at least two-thirds in amount of the Claims or Interests actually voting in such Class have voted to
 accept the Plan and (b) the Holders (other than any Holder designated under Section 1126(e) of
 the Bankruptcy Code) of more than one-half in number of the Claims or Interests actually voting
 in such Class have voted to accept the Plan.

 E.     Non-Consensual Confirmation

         At the request of the Trustee, this Plan may be confirmed under the so-called “cram down”
 provisions set forth in Section 1129(b) of the Bankruptcy Code if, in addition to satisfying the
 other requirements for confirmation (other than Section 1129(a)(8) of the Bankruptcy Code), this
 Plan “does not discriminate unfairly” and is determined to be “fair and equitable” with respect to
 each Class of Claims that has not accepted this Plan (i.e., dissenting Classes). The Trustee will
 request confirmation under this provision for any Impaired Class that rejects the Plan. The Trustee
 reserves the right to alter, amend, modify, revoke, or withdraw the Plan or any amendment or
 supplement thereto, including to amend or modify it to satisfy the requirements of Section 1129(b)
 of the Bankruptcy Code, if necessary, in accordance with Section 1127 of the Bankruptcy Code
 and this Plan.

                                                 VI.

       TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

 A.     Rejection of Executory Contracts and Unexpired Leases

         On the Effective Date and subject to this section VI(A) and VI(C), all Executory Contracts
 and unexpired leases of the Debtor will be deemed rejected, as of the Effective Date, other than
 Executory Contracts and unexpired leases that were previously assumed, assumed and assigned,
 or rejected by Final Order of the Bankruptcy Court (which contracts will be treated in accordance
 with such Final Order). The Confirmation Order will constitute an Order approving the foregoing.

 B.     Bar Date for Rejection Damages

         If the rejection of an Executory Contract or unexpired lease pursuant to the Plan and the
 Confirmation Order or a previous or subsequent order of the Court gives rise to a Claim by the
 other party or parties to such contract or lease, such Claim shall be forever barred and shall not be
 enforceable against the Debtor, the Litigation Trust, or the Estate unless a proof of Claim is filed
 and served on the Debtor or the Litigation Trust, as the case may be, and its counsel within thirty
 (30) days after the Confirmation Date. Notwithstanding the foregoing, to the extent that any such
 Claim is or was subject to a previously established Bar Date in the Chapter 11 Case, such
 previously established Bar Date shall be deemed operative and will not be deemed extended by
 virtue of this section VI(B). All such Claims for which proofs of Claim are required to be filed
 for contracts to which the Debtor is a party, if Allowed, will be classified and treated as Class 4
 General Unsecured Claims, subject to the provisions of the Plan.


                                                 -23-
Case 19-01298-5-JNC        Doc 732 Filed 09/18/20 Entered 09/18/20 20:20:44               Page 24 of
                                            60



 C.     Insurance Policies

          All Insurance Policies shall be transferred to the Litigation Trust from the Effective Date
 until its dissolution, unless any such Insurance Policy is otherwise cancelled by the Litigation
 Trustee in its discretion. Notwithstanding any provision providing for the rejection of Executory
 Contracts, any Insurance Policy that is deemed to be an Executory Contract shall neither be
 rejected nor assumed by operation of this Plan and shall be the subject of a specific motion by the
 Litigation Trust, which shall retain the right to assume or reject any such Executory Contracts
 pursuant to and subject to the provisions of Section 365 of the Bankruptcy Code following the
 Effective Date.

         The Confirmation Order shall constitute a determination that no default by the Debtor
 exists with respect to any of the Insurance Policies requiring Cure and that nothing in the Sale
 Order, any underlying agreements or this Plan shall be construed or applied to modify, impair, or
 otherwise affect the enforceability of the Insurance Policies or any coverage thereunder with regard
 to any Claims or Causes of Action, including the D&O Claims. The Plan shall be liberally
 construed to protect the interests of all Creditors in all Causes of Action and to limit any Claims
 and Interests against the Estate.

                                                VII.

          MEANS FOR EXECUTION AND IMPLEMENTATION OF THE PLAN

 A.     Overview

          This Plan provides for the disposition of funds received through the Sale of substantially
 all of the Debtor’s Assets, as well as funds received by the Debtor’s bankruptcy estate as accounts
 receivable including those funds received pursuant to the Debtor’s provider agreement with the
 Centers for Medicare and Medicaid Services. This Plan also creates a mechanism for the Litigation
 Trustee to pursue Claims and Causes of Action, including Chapter 5 Actions, the D&O Claims,
 the Fraud Claims, and the Tort Claims, to enable recoveries to Creditors herein.

 B.     The Auction of Assets

 The Trustee, utilizing the services of an investment banker, marketed substantially all of the
 Debtor’s Assets for sale by public auction. Pursuant to the order of the Bankruptcy Court
 approving such Sale, the Sale of the Debtor’s Assets closed on May 4 , 2020, with TULSA
 purchasing such Assets for $400,000.00. The funds received by the Debtor’s bankruptcy estate
 will be disbursed as set forth in the Plan.
 C.      Establishment of Litigation Trust; Appointment of Litigation Trustee

         Prior to the Effective Date, the Trustee shall execute the Litigation Trust Agreement. The
 Litigation Trust Agreement is hereby incorporated into this Plan in its entirety as if set forth in
 full. The Litigation Trust Agreement contains provisions customary to trust agreements utilized
 in comparable circumstances, including, but not limited to, provisions necessary to ensure the
 continued treatment of the Litigation Trust as a grantor trust.



                                                -24-
Case 19-01298-5-JNC        Doc 732 Filed 09/18/20 Entered 09/18/20 20:20:44                 Page 25 of
                                            60



         On the Effective Date, and in accordance with the Confirmation Order, the Estate’s title to
 all the Assets shall automatically pass to the Litigation Trust, free and clear of all Claims and
 Equity Interests in accordance with Section 1141 of the Bankruptcy Code. Notwithstanding the
 foregoing, the Trustee reserves the right to modify the Plan to exclude certain Assets from transfer
 to the Litigation Trust. The Confirmation Order shall constitute a determination that the transfers
 of the Assets to the Litigation Trust are legal and valid and consistent with the laws of the State of
 North Carolina.

        All parties shall execute any documents or other instruments as necessary to cause title to
 the applicable Assets to be transferred to the Litigation Trust. The Assets will be held in trust for
 the benefit of all Holders of Allowed Claims pursuant to the terms of the Plan and the Litigation
 Trust Agreement.

         The Litigation Trustee shall be Thomas W. Waldrep, Jr. The Litigation Trustee will pay
 or otherwise make distributions on account of all Allowed Claims against the Debtor in accordance
 with the terms of the Plan.

        This Plan shall be interpreted so as to afford, for the benefit of all Holders of Allowed
 Claims, the greatest opportunity for maximum recovery by the Litigation Trustee on the
 Assets, Chapter 5 Actions, D&O Claims, Fraud Claims, Tort Claims, and rights in and
 proceeds of any Insurance Policies. The Proceeds of all Causes of Action are material to the
 implementation of this Plan and the recoveries to Creditors herein.

 D.     Income Tax Status of Litigation Trust

         For federal income tax purposes, all parties (including, without limitation, the Debtor, the
 Litigation Trustee, and the Beneficiaries of the Litigation Trust Estate) shall treat the Litigation
 Trust as a liquidating trust within the meaning of Treasury Income Tax Regulation section
 301.7701-4(d) and IRS Revenue Procedure 94-45, 1994-2 C.B. 124. For federal income tax
 purposes, the transfer of Assets to the Litigation Trust under the Plan shall be treated as a deemed
 transfer to the Beneficiaries of the Litigation Trust Estate in satisfaction of their Claims followed
 by a deemed transfer of the Assets by the Beneficiaries to the Litigation Trust. For federal income
 tax purposes, the Beneficiaries will be deemed to be the grantors and owners of the Litigation Trust
 and its Assets. For federal income tax purposes, the Litigation Trust will be taxed as a grantor
 trust within the meaning of Internal Revenue Code (“IRC”) sections 671-677 (a non-taxable pass-
 through tax entity) owned by the Beneficiaries. The Litigation Trust will file federal income tax
 returns as a grantor trust under IRC section 671 and Treasury Income Tax Regulation section
 1.671-4 and report, but not pay tax on, the Litigation Trust’s tax items of income, gain, loss
 deductions, and credits (“Tax Items”). The Beneficiaries will report such Tax Items on their
 federal income tax returns and pay any resulting federal income tax liability. All parties will use
 consistent valuations of the Assets transferred to the Litigation Trust for all federal income tax
 purposes. The Assets shall be valued based on the Litigation Trustee’s good faith determination
 of their fair market value.

 E.     Powers and Authority of the Litigation Trustee

        The powers of the Litigation Trustee are set forth in full in the Litigation Trust Agreement
 and shall include, among other things: (a) the power to sell, lease, license, abandon, or otherwise
                                                 -25-
Case 19-01298-5-JNC        Doc 732 Filed 09/18/20 Entered 09/18/20 20:20:44                 Page 26 of
                                            60



 dispose of all remaining Assets of the Litigation Trust Estate subject to the terms of this Plan; (b)
 the power to effect distributions under this Plan to the Holders of Allowed Claims; (c) the authority
 to pay all costs and expenses of administering the Litigation Trust Estate after the Effective Date
 (including the Post-Effective Date Expenses), including the power to employ and compensate
 Persons to assist the Litigation Trustee in carrying out his duties hereunder, and to obtain and pay
 premiums for insurance and any other powers necessary or incidental thereto; (d) the power to
 implement this Plan including any other powers necessary or incidental thereto; (e) the authority
 to prosecute all Causes of Action on behalf of the Debtor and the Litigation Trust Estate, including
 Chapter 5 Actions, D&O Claims, Fraud Claims, and Tort Claims; (f) the authority to settle Claims,
 applicable Causes of Action, or disputes as to amounts owing to the Estate; (g) the authority to
 participate in any post-Effective Date motions to amend or modify this Plan or the Litigation Trust
 Agreement, or appeals from the Confirmation Order; (h) the authority to participate in actions to
 enforce or interpret this Plan; (i) the authority to manage the Litigation Trust Estate; and (j) the
 power to bind the Litigation Trust. Each of the foregoing powers may be exercised by the
 Litigation Trustee without further order of the Bankruptcy Court. Notwithstanding any of the
 foregoing, the Litigation Trustee may not materially amend or alter the terms and provisions of
 this Plan.

 F.     Litigation Sharing Agreement

         The Litigation Trustee may enter into a Litigation Sharing Agreement, which will provide
 a mechanism for the bankruptcy estates of the Other Hospitals and/or the bankruptcy estates of
 other CAH hospitals with common ownership to share expenses of litigation, including Chapter 5
 Actions, D&O Claims, Fraud Claims, and Tort Claims. Litigation expenses and fees that must be
 incurred for multiple cases may be shared on a Pro Rata basis, including expenses and fees for data
 analysis, vendor fees, expert witness fees, and researching and drafting common pleadings.
 Litigation expenses and attorneys’ fees that are incurred for a specific estate will be billed only to
 that estate. Bankruptcy estates that participate in the Litigation Sharing Agreement will waive all
 Claims and Causes of Action against other participating estates.

 G.     Funding of the Litigation Trust

         The funding of the Litigation Trust for the payments to be made to Holders of Allowed
 Claims under the Plan and the payment of Post-Effective Date Expenses will be from (i) the
 Litigation Trust Expense Reserve, (ii) the Debtor’s Cash on hand as of the Effective Date, which
 will be transferred to the Litigation Trust as of the Effective Date and proceeds from the investment
 of such Cash, and (iii) the proceeds of the liquidation of the Assets, including, without limitation,
 any Claims or Causes of Action.

 H.     Litigation Trust’s Post-Effective Date Expenses

         All expenses related to implementation of the Plan incurred from and after the Effective
 Date through the date on which the Litigation Trust is dissolved will be expenses of the Litigation
 Trust, and the Litigation Trustee will disburse funds from the Litigation Trust Expense Reserve,
 as appropriate, for purposes of paying the Post-Effective Date Expenses of the Litigation Trust
 without the need for any further Order of the Court. The Post-Effective Date Expenses shall
 include, but are not limited to, the fees and expenses of the Litigation Trustee, the fees and
 expenses of the Professionals employed by the Litigation Trustee, and other costs, expenses and
                                                 -26-
Case 19-01298-5-JNC        Doc 732 Filed 09/18/20 Entered 09/18/20 20:20:44                 Page 27 of
                                            60



 obligations of the Litigation Trust until the date the Litigation Trust is terminated in accordance
 with section VII(M) and the Litigation Trust Agreement.

         Prior to making a distribution to any Holders of Allowed Claims under the Plan, the
 Litigation Trustee may place in reserve and/or in a separate account any funds that may be needed
 to pay Claims that are subject to dispute and Claims that have otherwise not been Allowed in the
 event that all or a portion of such Claims become Allowed Claims (the “Distribution Reserve”).
 When a Claim is Allowed or Disallowed (and thus becomes an Allowed Claim or a Disallowed
 Claim, in whole or in part), the funds set aside on account of such Claim shall be released from
 the Distribution Reserve and shall be available for distribution in accordance with the terms of this
 Plan to either (i) the Holder of the Claim that has become an Allowed Claim, or (ii) if Disallowed,
 the Holders of Allowed Claims. Consistent with the terms of this Plan, the Litigation Trustee, in
 his sole discretion, on and after the Effective Date, shall have authority to increase or decrease the
 Distribution Reserve, as reasonably necessary and appropriate, and upon satisfaction of all
 Allowed Claims required to be paid from the Distribution Reserve, to transfer amounts held therein
 for distribution pursuant to the Plan.

 I.     Use of Existing Accounts

         The Litigation Trustee may use the Debtor’s existing bank accounts (as of the Effective
 Date) for the purposes set forth herein, to the extent possible and desired. The Litigation Trustee
 also may close the Debtor’s existing bank accounts, at his discretion, and transfer all amounts
 therein to one or more accounts, in accordance with the terms of this Plan. Alternatively,
 notwithstanding any provisions to the contrary in this Plan, the Litigation Trustee may invest some
 or all the funds that would otherwise be deposited into the accounts established pursuant to the
 Plan in allowed investments under applicable non-bankruptcy law.

 J.     Employment and Compensation

         The Litigation Trustee shall serve without bond and shall receive compensation for serving
 as Litigation Trustee as set forth in the Litigation Trust Agreement. At any time after the Effective
 Date and without further Order of the Bankruptcy Court, the Litigation Trustee may employ
 Persons or Entities, including Professionals (which may, but need not, include Professionals
 previously or currently employed in the Chapter 11 Case) reasonably necessary to assist the
 Litigation Trustee in the performance of his duties under the Litigation Trust Agreement and this
 Plan. Such Persons or Entities shall be compensated and reimbursed by the Litigation Trustee for
 their reasonable and necessary fees and out of pocket expenses on a monthly basis in arrears.

 K.     Litigation Trustee as Successor in Interest to the Trustee

         The Litigation Trustee is the successor in interest to the Trustee, and thus, after the
 Effective Date, to the extent this Plan requires an action by the Trustee, the action shall be taken
 by the Litigation Trustee.

         For federal and applicable state income tax purposes, all parties (including, without
 limitation, the Debtor, the Litigation Trustee, and the Beneficiaries of the Litigation Trust Estate)
 shall treat the transfer of Assets to the Litigation Trust as a sale by the Trustee of such Assets to


                                                 -27-
Case 19-01298-5-JNC         Doc 732 Filed 09/18/20 Entered 09/18/20 20:20:44                 Page 28 of
                                             60



 the Litigation Trust Estate at a selling price equal to the fair market value of such Assets on the
 Effective Date. The Litigation Trust shall be treated as the owner of all Assets that it holds.

 L.     Termination of the Litigation Trust Estate

         The existence of the Litigation Trust and the authority of the Litigation Trustee will
 commence as of the Effective Date and will remain and continue in full force and effect until the
 earlier of (a) the date on which all of the Assets are liquidated in accordance with the Plan, the
 funds in the Litigation Trust have been completely distributed in accordance with the Plan, all tax
 returns and any other filings or reports have been filed with the appropriate state or federal
 regulatory authorities and the Order closing the Chapter 11 Case is a Final Order or (b) seven (7)
 years after the date of creation of the Litigation Trust, unless extended by the Bankruptcy Court as
 provided in the Litigation Trust Agreement.

         At such time as the Litigation Trust has been fully administered (i.e., when all things
 requiring action by the Litigation Trustee have been done, and the Plan has been substantially
 consummated) and in all events within sixty (60) days after the Final Distribution Date, the
 Litigation Trustee will file an application for approval of his final report and the entry of the final
 decree by the Bankruptcy Court.

 M.     Objections to Claims

         1.     Objection Procedures

         From and after the Effective Date, the Litigation Trustee shall have the exclusive right and
 standing to (i) object to and contest the allowance of all Claims, (ii) compromise and settle any
 Disputed Claim or Claim that has not otherwise been Allowed without Bankruptcy Court approval,
 subject to the notice procedure set forth in section VII(N)(2); and (iii) litigate to final resolution
 objections to Claims.

        No distribution shall be made pursuant to this Plan to a Holder of Claim,
        Disputed or otherwise, unless and until such Claim is or becomes an Allowed
        Claim.

        All objections to Claims shall be filed with the Bankruptcy Court, and served upon the
 Holders of such Claims, on or before the one hundred eightieth (180th) day after the Effective
 Date. The time period for filing objections to Claims shall automatically renew for successive
 periods of one hundred eighty (180) days each until the earlier of (i) the date upon which all Claims
 have been Allowed or Disallowed or (ii) the date fixed by the Court upon motion of the Litigation
 Trustee or a Holder of a Claim.

         2.     Resolution of Disputed Claims and Claims that Have Not Otherwise Been
                 Allowed

         If the Holder of a Disputed Claim or Claim that has not otherwise been Allowed and the
 Litigation Trustee agree to a settlement of such Claim for an amount that does not exceed $10,000,
 the Litigation Trustee shall be authorized to enter into and effectuate such settlement without any
 further notice or approval of the Bankruptcy Court, and the settled Claim shall be deemed an

                                                  -28-
Case 19-01298-5-JNC        Doc 732 Filed 09/18/20 Entered 09/18/20 20:20:44                Page 29 of
                                            60



 Allowed Claim. If the Holder of such a Claim and the Litigation Trustee agree to a settlement of
 such Claim and the settlement amount exceeds $10,000, the Litigation Trustee shall provide notice
 of the proposed settlement (with a fourteen-day (14) period to object) to the Persons or Entities on
 the Post-Effective Date Notice List. If no objection is received within the fourteen-day (14) period,
 the settled Claim shall be deemed to be an Allowed Claim, without the need for further review by
 or approval of the Bankruptcy Court or any other party. If an objection to a proposed settlement
 is received within the fourteen-day (14) period and such objection cannot otherwise be resolved,
 then the Litigation Trustee shall schedule a hearing in the Bankruptcy Court to resolve the
 objection.

         Until such time as an unliquidated Claim, contingent Claim, or a contingent portion of a
 Claim becomes Allowed or is Disallowed, such Claim will be treated as a Disputed Claim for all
 purposes related to distributions. The Holder of an unliquidated or contingent Claim will be
 entitled to a distribution under the Plan only when and if such unliquidated or contingent Claim
 becomes an Allowed Claim.

                                                VIII.

                        PROVISIONS GOVERNING DISTRIBUTIONS

 A.     Delivery of Distributions

        Distributions to Holders of Allowed Claims shall be made at the address of the Holder of
 such Claim as indicated on the records of the Debtor, or a filed proof of Claim, as applicable.

 B.     Undeliverable Distributions

         If any Allowed Claim Holder’s distribution is returned as undeliverable, no further
 distributions shall be made to such Holder unless and until the Litigation Trustee is notified in
 writing of such Holder’s then-current address. Undeliverable distributions shall remain in the
 possession of the Litigation Trustee until such time as a distribution becomes deliverable.
 Undeliverable Cash shall not be entitled to any interest, dividends or other accruals of any kind.
 Within twenty-one (21) days after the end of each calendar quarter following the Effective Date,
 the Litigation Trustee shall make all distributions that become deliverable during the preceding
 calendar quarter, except as otherwise provided herein. Any check that is not cashed or otherwise
 deposited within three months after the check’s date shall be deemed an undeliverable distribution
 under this Plan.

 C.     Failure to Claim Undeliverable Distributions

         To ensure that all Holders of Allowed Claims receive their allocated distributions, the
 Litigation Trustee will file with the Bankruptcy Court a listing of undistributed payments made
 pursuant to an Allowed Claim. This list will be maintained and updated as needed for as long as
 the Chapter 11 Case stays open. Any Holder of an Allowed Claim that does not assert a Claim
 pursuant to the Plan for an undeliverable distribution within three (3) months after the first
 attempted delivery shall have its Claim for such undeliverable distribution discharged and shall be
 forever barred from asserting any such Claim against the Debtor, the Litigation Trust Estate, or
 the Litigation Trustee, or their respective property. In such cases, any Cash held for distribution
                                                 -29-
Case 19-01298-5-JNC        Doc 732 Filed 09/18/20 Entered 09/18/20 20:20:44               Page 30 of
                                            60



 on account of such Claims shall be property of the Litigation Trust Estate, free of any restrictions
 thereon, and shall revert to the account from which such payment was originally issued to be
 redistributed among other Holders of Allowed Claims pursuant to the Plan. Nothing contained in
 the Plan shall require the Litigation Trustee to attempt to locate any Holder of an Allowed Claim.

 D.     Compliance with Tax Requirements

         In connection with the Plan, the Litigation Trustee shall comply with all tax withholding
 and reporting requirements imposed on it by any Governmental Unit, and all distributions pursuant
 to the Plan shall be subject to such withholding and reporting requirements. For tax purposes,
 distributions received in respect of Allowed Claims will be allocated first to the principal amount
 of Allowed Claims with any excess allocated, if applicable, to unpaid interest that accrued on such
 Claims.

        Notwithstanding any other provision of this Plan, (a) each Holder of an Allowed
 Claim that is to receive a distribution pursuant to this Plan shall have sole and exclusive
 responsibility for the satisfaction and payment of any tax obligations imposed by any
 Governmental Unit, including income, withholding, and other tax obligations, on account of
 such distribution, and (b) no distribution shall be made to or on behalf of such Holder
 pursuant to this Plan unless and until such Holder has made arrangements satisfactory to
 the Litigation Trustee for the payment and satisfaction of such withholding tax obligations
 or such tax obligation that would be imposed upon any disbursing agent in connection with
 such distribution. Any property to be distributed pursuant to this Plan shall, pending the
 implementation of such arrangements, be treated as an undeliverable distribution under this
 Plan.

 E.     Minimum Distributions

         If the amount of Cash to be distributed to the Holder of an Allowed Claim is less than $50
 on a particular Distribution Date, the Litigation Trustee may hold the Cash distributions to be made
 to such Holder until the aggregate amount of Cash to be distributed to such Holder is in an amount
 equal to or greater than $50. Notwithstanding the preceding sentence, if the aggregate amount of
 Cash distribution owed to any Holder of an Allowed Claim never equals or exceeds $50, then the
 Litigation Trustee shall not be required to distribute Cash to any such Holder.

         This section VIII(E) shall not apply to Holders of Allowed Convenience Claims, who shall
 be entitled to receive distributions in the amounts determined by section IV(B)(5) above
 irrespective of the amounts of such distributions.

 F.     Rounding

        Whenever any payment of a fraction of a cent would otherwise be called for, the actual
 payment shall reflect a rounding of such fraction to the nearest whole cent, with one-half cent
 being rounded up to the nearest whole cent.




                                                -30-
Case 19-01298-5-JNC        Doc 732 Filed 09/18/20 Entered 09/18/20 20:20:44                Page 31 of
                                            60



 G.      Setoffs and Recoupments

         The Litigation Trustee may, pursuant to Section 553 of the Bankruptcy Code or applicable
 non-bankruptcy law, exercise the right of setoff or recoupment against any Allowed Claim and the
 distributions to be made pursuant to the Plan on account of such Claim (before distribution is made
 on account of such Claim), the Claims, rights, and Causes of Action of any nature that the Debtor
 may hold against the Holder of such Allowed Claim; provided, however, that (i) neither the failure
 to effect such a setoff or recoupment nor the allowance of any Claim hereunder shall constitute a
 waiver or release by the Litigation Trustee of any such Claims, rights and Causes of Action that
 the Litigation Trust may possess against such Holder, and (ii) no such setoff or recoupment shall
 be in derogation of the APA.

 H.      Settlement of Claims and Controversies

         Pursuant to Sections 363 and 1123(b) of the Bankruptcy Code and Bankruptcy Rule 9019
 and in consideration for the distributions and other benefits provided pursuant to this Plan, the
 provisions of this Plan shall constitute a good faith compromise of all Claims and controversies
 relating to the contractual, legal, and subordination rights that a Holder of a Claim may have with
 respect to any Allowed Claim, or any distribution to be made on account of such Allowed Claim.
 The entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval of the
 compromise or settlement of all such Claims and controversies, as well as a finding by the
 Bankruptcy Court that such compromise or settlement is in the best interests of the Debtor, their
 Estate, and Holders of Claims and is fair, equitable, and reasonable.

                                                 IX.

      PROCEDURES FOR TREATMENT OF DISPUTED CLAIMS AND CLAIMS THAT
                   HAVE OTHERWISE NOT BEEN ALLOWED

 A.      Payments and Distributions on Disputed Claims and Claims That Have Otherwise
         Not Been Allowed

         Notwithstanding any provision in the Plan to the contrary, except as otherwise agreed by
 the Litigation Trustee, in his sole discretion, no partial payments and no partial distributions will
 be made with respect to a Disputed Claim or Claim that has otherwise not been Allowed until such
 disputes are resolved by settlement or Final Order and the Claim has been Allowed.
 Notwithstanding the foregoing, any Person or Entity who holds both an Allowed Claim(s) and a
 separate and distinct Disputed Claim(s) or Claim that has otherwise not been Allowed will receive
 the appropriate payment or distribution on account of the Allowed Claim(s), although, except as
 otherwise agreed by the Litigation Trustee in his sole discretion, no payment or distribution will
 be made on the Disputed Claim(s) or Claim(s) that have otherwise not been Allowed until such
 dispute is resolved by settlement or Final Order and the Claim(s) have been Allowed. In the event
 there are Disputed Claim(s) or Claim(s) that have otherwise not been Allowed requiring
 adjudication and resolution, the Litigation Trustee reserves the right, or upon Order of the
 Bankruptcy Court, to establish appropriate reserves for potential payment of such Claims.




                                                 -31-
Case 19-01298-5-JNC        Doc 732 Filed 09/18/20 Entered 09/18/20 20:20:44                Page 32 of
                                            60



 B.     Safekeeping of Distributable Property

        Pending entry of a Final Order determining an objection to any Disputed Claim or
 Allowing a Claim that has not otherwise been Allowed, the Litigation Trustee shall take
 appropriate steps to safeguard the Cash, notes or other instruments that would be distributed on
 account of such Claim if Allowed, but the Litigation Trustee shall not be required to establish any
 formal escrow or reserve for such distributable property unless it determines, or the Bankruptcy
 Court orders, that an escrow or reserve is necessary to ensure that such property is available if and
 when such Claim is Allowed.

 C.     Allowance of Claims

         Except as expressly provided herein or in any Order entered in the Chapter 11 Case prior
 to the Effective Date (including the Confirmation Order), no Claim shall be deemed Allowed,
 unless and until such Claim is deemed Allowed under the Plan or the Bankruptcy Code or the
 Bankruptcy Court enters a Final Order in the Chapter 11 Case allowing such Claim. Except as
 expressly provided in the Plan or in any Order entered in the Chapter 11 Case prior to the Effective
 Date (including the Confirmation Order), the Litigation Trust Estate on and after the Effective
 Date will have and retain any and all rights and defenses the Debtor had with respect to such Claim
 as of the Petition Date.

                                                  X.

                                          JURISDICTION

 A.     Retention of Jurisdiction

         Notwithstanding the entry of the Confirmation Order and the occurrence of the Effective
 Date, the Bankruptcy Court shall retain exclusive jurisdiction over the Chapter 11 Case until the
 Chapter 11 Case is closed, including jurisdiction to issue any other Order necessary to administer
 the Estate or the Litigation Trust Estate and enforce the terms of this Plan, and/or the Litigation
 Trust Agreement pursuant to, and for the purposes of, Sections 105(a) and 1142 of the Bankruptcy
 Code and for, among other things, the following purposes:

                  a.      To determine the type, allowance, and payment of any Claims upon any
 objections thereto (or other appropriate proceedings) by the Litigation Trustee or any other party-
 in-interest entitled to proceed in that manner;

                b.     Except as otherwise limited herein, to recover all Assets of the Debtor and
 property of the Debtor’s Estate, wherever located;

                c.      To hear and determine any issue arising under this Plan;

                d.       To hear and determine any issue that is in any way related to the Litigation
 Trust Estate or the Litigation Trustee;

               e.     To hear and determine matters concerning state, local, and federal taxes in
 accordance with Sections 346, 505, and 1146 of the Bankruptcy Code;

                                                 -32-
Case 19-01298-5-JNC         Doc 732 Filed 09/18/20 Entered 09/18/20 20:20:44                  Page 33 of
                                             60



                 f.      To hear any other matter not inconsistent with the Bankruptcy Code;

                 g.      To enter a final decree closing the Chapter 11 Case;

                h.      To ensure that distributions to Holders of Allowed Claims are accomplished
 pursuant to the provisions of the Plan;

                 i.     To decide or resolve any motions, adversary proceedings, contested or
 litigated matters, and any other matters and grant or deny any applications involving the Debtor
 that may be pending on or instituted by or against the Litigation Trustee after the Effective Date;

               j.      To issue injunctions, enter and implement other Orders, or take such other
 actions as may be necessary or appropriate to restrain interference by any Person or Entity with
 the occurrence of the Effective Date or enforcement of the Plan, except as otherwise provided
 herein;

                  k.     To determine any other matters that may arise in connection with or relate
 to the Plan, the Disclosure Statement, the Confirmation Order, or any contract, instrument, release,
 indenture, or other agreement or document created in connection with the Plan or the Disclosure
 Statement, including but not limited to the Litigation Trust Agreement, the Litigation Trust Estate,
 and the Litigation Trustee;

               l.      To enforce, interpret, and determine any disputes arising in connection with
 any stipulations, Orders, the Sale Order, judgments, injunctions, releases, exculpations,
 indemnifications, and rulings entered in connection with the Chapter 11 Case (whether or not the
 Chapter 11 Case has been closed);

                 m.       To adjudicate any adversary proceeding or other proceeding that may be
 commenced by or on behalf of the Litigation Trust Estate against any Person or Entity arising
 from, related to, or in connection with (i) any Chapter 5 Action; (ii) the D&O Claims; (iii) the Tort
 Claims; (iv) the Fraud Claims; and (v) Claims against third parties relating to the facts and
 circumstances surrounding the same;

                n.     To resolve disputes concerning any reserves with respect to Disputed
 Claims or the administration thereof;

                 o.      To resolve any disputes concerning whether a Person or Entity had
 sufficient notice of the Chapter 11 Case, the applicable Bar Date, the hearing on the approval of
 the Disclosure Statement as containing adequate information, the hearing on the confirmation of
 the Plan for the purpose of determining whether a Claim is discharged hereunder, or for any other
 purpose.

                 p.      If the APA created any obligations for the Purchaser to construct a new
 hospital or to operate certain functions or practice areas of the Hospital for a certain period of time,
 to hear and determine any attempts to enforce said obligations.




                                                  -33-
Case 19-01298-5-JNC        Doc 732 Filed 09/18/20 Entered 09/18/20 20:20:44                Page 34 of
                                            60



 B.     Consent to Jurisdiction

        All Creditors who have filed Claims in the Chapter 11 Case shall be deemed to have
 consented to the jurisdiction of the Bankruptcy Court for purposes of the Causes of Action.

                                                 XI.

               RELEASES, EXCULPATIONS AND RELATED PROVISIONS

 A.     Term of Bankruptcy Injunction or Stay

         All injunctions or stays provided for in the Chapter 11 Case under Sections 105 or 362 of
 the Bankruptcy Code, or otherwise, and in existence on the Confirmation Date, shall remain in full
 force and effect until the Effective Date. Except as otherwise expressly provided in the Plan or to
 the extent necessary to enforce the terms and conditions of the Plan, the Confirmation Order, or a
 separate Order of the Bankruptcy Court, as of the Effective Date, all entities who have held, hold,
 or may hold Claims against the Debtor, are permanently enjoined, on and after the Confirmation
 Date, from (i) commencing or continuing in any manner any action or other proceeding of any
 kind with respect to any such Claim or taking any act to recover such Claim outside of the Claims
 allowance procedure discussed in this Plan and the Bankruptcy Code and Bankruptcy Rules; (ii)
 the enforcement, attachment, collection, or recovery by any manner or means of any judgment,
 award, decree, or Order against the Debtor, the Litigation Trust or the Litigation Trustee on account
 of any such Claim; (iii) creating, perfecting, or enforcing any encumbrance of any kind against the
 Debtor or against the property or interests in property of the Debtor on account of any such Claim;
 and (iv) asserting any right of setoff, subrogation, or recoupment of any kind against any obligation
 due from the Debtor or against the property or interests in property of the Debtor on account of
 any such Claim. Such injunction shall extend for the benefit of the Litigation Trustee, and any
 successor, to any property and interests in property subject to this Plan.

 B.     Exculpation

         Except to the extent arising from willful misconduct or gross negligence, any and all
 Claims, liabilities, Causes of Action, rights, damages, costs, and obligations held by any party
 other than the United States of America against the Trustee and his attorneys, accountants, agents,
 and other Professionals, whether known or unknown, matured or contingent, liquidated or
 unliquidated, existing, arising, or accruing, whether or not yet due in any manner related to or in
 connection with (i) the Chapter 11 Case or any act or omission in connection with, arising out of,
 or related to the Chapter 11 Case; (ii) any act or omission in connection with, arising out of, or
 related to the Sale of the Assets; (iii) the formulation, negotiation, prosecution, or implementation
 of the Plan; (iv) the solicitation of acceptances of the Plan; or (v) the Confirmation, consummation,
 or implementation of the Plan, will be deemed fully waived, barred, enjoined, released, and
 discharged in all respects, except as to rights, obligations, duties, Claims, and responsibilities
 preserved, created, or established by terms of this Plan.

 C.     Limitation on Liability of Litigation Trustee

        The Litigation Trustee will not be liable for any act he may do or omit to do as Litigation
 Trustee under the Plan and the Litigation Trust Agreement, as applicable, while acting in good
                                                 -34-
Case 19-01298-5-JNC        Doc 732 Filed 09/18/20 Entered 09/18/20 20:20:44                 Page 35 of
                                            60



 faith and in the exercise of his reasonable business judgment; nor will the Litigation Trustee be
 liable in any event except for gross negligence, willful fraud, or willful misconduct. The foregoing
 limitation on liability also will apply to any Person (including any Litigation Trustee Professional)
 employed by the Litigation Trustee and acting on behalf of the Litigation Trustee in the fulfillment
 of their respective duties hereunder or under the Litigation Trust Agreement. Also, the Litigation
 Trustee and all Litigation Trustee Professionals shall be entitled to indemnification out of the
 Assets of the Litigation Trust against any losses, liabilities, expenses (including attorneys’ fees
 and disbursements), damages, taxes, suits, or Claims that the Litigation Trustee may incur or
 sustain by reason of being or having been a Litigation Trustee of the Litigation Trust or for
 performing any functions incidental to such service; provided, however, that the foregoing shall
 not relieve the Litigation Trustee or the Litigation Trustee’s Professionals from liability for bad
 faith, willful misfeasance, reckless disregard of duty, gross negligence, fraud, self-dealing, or
 breach of fiduciary duty.

          The Litigation Trust is deemed to release each Person and Entity exculpated, or whose
 liability is limited, under this subsection from any liability arising from any act or omission
 occurring after the Petition Date and in connection with, relating to or arising out of the Chapter
 11 Case, except as provided herein.

 D.     Releases by the Debtor

         Pursuant to Section 1123(b) of the Bankruptcy Code and except as otherwise specifically
 provided in this Plan, for good and valuable consideration, including the service of the Released
 Parties to facilitate the expeditious liquidation of the Debtor and the consummation of the
 transactions contemplated by this Plan, on and after the Effective Date, the Released Parties are
 deemed released and discharged by the Debtor and its Estate from any and all Claims, obligations,
 rights, suits, damages, Causes of Action, remedies, and liabilities whatsoever, including any
 derivative Claims asserted or assertable on behalf of the Debtor, whether known or unknown,
 foreseen or unforeseen, existing or hereinafter arising, in law, equity, or otherwise, that the Debtor
 or its Estate would have been legally entitled to assert in their own right (whether individually or
 collectively) or on behalf of the Holder of any Claim or other Person, based on or relating to, or in
 any manner arising from, in whole or in part, the Debtor, the Debtor’s Chapter 11 Case, the Sale,
 the transactions or events giving rise to any Claim that is treated in this Plan, the business or
 contractual arrangements between the Debtor and any Released Party, the restructuring of Claims
 before or during the Debtor’s Chapter 11 Case, the negotiation, formulation, or preparation of this
 Plan, the Disclosure Statement, or any related agreements, instruments, or other documents, other
 than a Claim against a Released Party arising out of the gross negligence or willful misconduct of
 any such Person or Entity.

 E.     Releases by Holders of Claims

      ON THE EFFECTIVE DATE, EXCEPT AS OTHERWISE PROVIDED HEREIN AND
 EXCEPT FOR THE RIGHT TO ENFORCE THIS PLAN, ALL PERSONS WHO HAVE (I) (A)
 VOTED TO ACCEPT THIS PLAN OR WHO ARE PRESUMED OR DEEMED TO HAVE
 VOTED TO ACCEPT THIS PLAN UNDER SECTION 1126(f) OF THE BANKRUPTCY CODE
 AND/OR (B) ARE ENTITLED TO VOTE TO ACCEPT OR REJECT THIS PLAN AND WHO
 VOTE TO REJECT THIS PLAN OR ABSTAIN FROM VOTING, AND (II) DO NOT MARK
 THEIR BALLOTS AS OPTING OUT OF THE RELEASES GRANTED UNDER THIS
                                   -35-
Case 19-01298-5-JNC   Doc 732 Filed 09/18/20 Entered 09/18/20 20:20:44   Page 36 of
                                       60



 SECTION OR OTHERWISE OPT OUT OF THE RELEASES GRANTED UNDER THIS
 SECTION IN WRITING BY THE DEADLINE TO VOTE TO ACCEPT OR REJECT THIS
 PLAN, AS APPLICABLE, SHALL, TO THE FULLEST EXTENT PERMITTED BY
 APPLICABLE LAW, BE DEEMED TO FOREVER RELEASE, WAIVE, AND DISCHARGE
 THE RELEASED PARTIES AND EACH OF THEIR RESPECTIVE CONSTITUENTS,
 PRINCIPALS, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, REPRESENTATIVES,
 ATTORNEYS, PROFESSIONALS, ADVISORS, AFFILIATES, FUNDS, SUCCESSORS,
 PREDECESSORS, AND ASSIGNS, OF AND FROM ALL LIENS, CLAIMS, CAUSES OF
 ACTION, LIABILITIES, ENCUMBRANCES, SECURITY INTERESTS, INTERESTS, OR
 CHARGES OF ANY NATURE OR DESCRIPTION WHATSOEVER RELATING TO THE
 DEBTOR, THE CHAPTER 11 CASE, OR AFFECTING PROPERTY OF THE ESTATES,
 WHETHER KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, SCHEDULED OR
 UNSCHEDULED, CONTINGENT OR NOT CONTINGENT, UNLIQUIDATED OR FIXED,
 ADMITTED OR DISPUTED, MATURED OR UNMATURED, SENIOR OR
 SUBORDINATED, WHETHER ASSERTABLE DIRECTLY OR DERIVATIVELY BY,
 THROUGH, OR RELATED TO THE DEBTOR, AGAINST SUCCESSORS OR ASSIGNS OF
 THE DEBTOR AND THE INDIVIDUALS AND ENTITIES LISTED ABOVE WHETHER AT
 LAW, IN EQUITY OR OTHERWISE, BASED UPON ANY CONDITION, EVENT, ACT,
 OMISSION OCCURRENCE, TRANSACTION OR OTHER ACTIVITY, INACTIVITY,
 INSTRUMENT, OR OTHER AGREEMENT OF ANY KIND OR NATURE OCCURRING,
 ARISING, OR EXISTING PRIOR TO THE EFFECTIVE DATE IN ANY WAY RELATING TO
 OR ARISING OUT OF, IN WHOLE OR IN PART, THE DEBTOR, THE TRUSTEE, THE
 CHAPTER 11 CASE, THE PURSUIT OF CONFIRMATION OF THIS PLAN, THE
 NEGOTIATION AND CONSUMMATION OF THE SALE. THE CONSUMMATION OF THIS
 PLAN OR THE ADMINISTRATION OF THIS PLAN, INCLUDING WITHOUT
 LIMITATION, THE NEGOTIATION AND SOLICITATION OF THIS PLAN, ALL
 REGARDLESS OF WHETHER (A) A PROOF OF CLAIM HAS BEEN FILED OR IS DEEMED
 TO HAVE BEEN FILED, (B) SUCH CLAIM IS ALLOWED OR (C) THE HOLDER OF SUCH
 CLAIM HAS VOTED TO ACCEPT OR REJECT THIS PLAN, EXCEPT FOR WILLFUL
 MISCONDUCT OR GROSS NEGLIGENCE. FOR THE AVOIDANCE OF DOUBT,
 NOTHING CONTAINED HEREIN SHALL IMPACT THE RIGHT OF ANY HOLDER OF AN
 ALLOWED CLAIM TO RECEIVE A DISTRIBUTION ON ACCOUNT OF ITS ALLOWED
 CLAIM IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS PLAN.

 F.    Injunction

      FROM AND AFTER THE EFFECTIVE DATE, TO THE EXTENT OF THE RELEASES
 AND EXCULPATION GRANTED IN THIS PLAN, THE RELEASING PARTIES SHALL BE
 PERMANENTLY ENJOINED FROM COMMENCING OR CONTINUING IN ANY MANNER
 AGAINST THE RELEASED PARTIES AND THE EXCULPATED PARTIES AND THEIR
 ASSETS AND PROPERTIES, AS THE CASE MAY BE, ANY SUIT, ACTION, OR OTHER
 PROCEEDING, ON ACCOUNT OF OR RESPECTING ANY CLAIM, DEMAND, LIABILITY,
 OBLIGATION, DEBT, RIGHT, CAUSE OF ACTION, INTEREST, OR REMEDY RELEASED
 OR TO BE RELEASED PURSUANT TO THIS PLAN.




                                       -36-
Case 19-01298-5-JNC        Doc 732 Filed 09/18/20 Entered 09/18/20 20:20:44               Page 37 of
                                            60



 G.     Nondischarge of the Debtor

         In accordance with Section 1141(d)(3) of the Bankruptcy Code, the Confirmation Order
 will not discharge Claims. However, no Holder of a Claim may receive any payment from, or
 seek recourse against, any Assets that are to be distributed under the Plan other than Assets
 required to be distributed to that Holder pursuant to the Plan. As of the Confirmation Date, all
 Persons are enjoined from asserting against any property that is to be distributed under the Plan
 any Claims, rights, Causes of Action, liabilities, or interests based upon any act, omission,
 transaction, or other activity that occurred before the Effective Date except as expressly provided
 in the Plan or the Confirmation Order.

 H.     Termination and Discharge of the Patient Care Ombudsman.

         As of the Effective Date, the Patient Care Ombudsman appointed in the Chapter 11 Case
 shall be discharged and relieved from her duties and responsibilities as Patient Care Ombudsman.
 As of the Effective Date, any and all Professionals retained by the Patient Care Ombudsman
 pursuant to this Chapter 11 Case shall terminate representation of and service to the Patient Care
 Ombudsman. Neither the Patient Care Ombudsman nor the Patient Care Ombudsman’s
 Professionals shall have any liability with respect to any act or omission, statement or
 representation arising out of, relating to, or involving in any way, the Patient Care Ombudsman’s
 evaluations, her reports, or any pleadings or other writings filed by the Patient Care Ombudsman
 in connection with the Chapter 11 Case other than acts or omissions involving or arising out of
 gross negligence or willful misconduct. Prior to issuing or serving upon the Patient Care
 Ombudsman or the Patient Care Ombudsman’s Professionals any formal or informal Discovery
 request, including, but not limited to, any subpoena, requests for production of documents, requests
 for admission, interrogatories, subpoena duces tecum, requests for testimony, or any other
 Discovery of any kind whatsoever in any way related to the Debtor, the Trustee, the Chapter 11
 Case, the Patient Care Ombudsman’s evaluations, or the Patient Care Ombudsman’s reports (the
 “Discovery”), any Creditor or party in interest must first file an appropriate pleading with the
 Bankruptcy Court to request permission to initiate the Discovery. The Patient Care Ombudsman
 and the Patient Care Ombudsman’s Professionals are authorized to dispose of or destroy any
 documents provided by the Debtor, the Trustee, or any third parties to the Patient Care
 Ombudsman, if any, in the course of her evaluation, in accordance with their respective document
 retention policies or applicable law, if any.

 I.     Cancellation of Documents

         On the Effective Date, except to the extent otherwise provided in this Plan, any and all
 notes, instruments, debentures, certificates, and other documents evidencing Claims against the
 Debtor shall be deemed inoperative and unenforceable solely as against the Debtor and its Estate.

 J.     Effect of Plan on Released Claims and Liens

        Nothing contained in this Plan shall revive, preserve, or transfer any Claims or Liens that
 have been released pursuant to the Sale Order, the APA, or otherwise.




                                                -37-
Case 19-01298-5-JNC        Doc 732 Filed 09/18/20 Entered 09/18/20 20:20:44                 Page 38 of
                                            60



                                                 XII.

                                MISCELLANEOUS PROVISIONS

 A.     Conditions Precedent to the Effective Date

       The following are conditions precedent to the occurrence of the Effective Date, each of
 which must be satisfied or waived in writing:

                 a.     the Confirmation Order, authorizing and directing that the Trustee take all
 actions necessary or appropriate to enter into, implement, and consummate the contracts,
 instruments, releases, and other agreements or documents created in connection with the Plan and
 the transactions contemplated thereby, including, without limitation, the transactions contemplated
 by the Litigation Trust Agreement, shall have been entered and become a Final Order;

                b.      the Litigation Trust shall have been established; and

                  c.      all other actions, authorizations, consents and regulatory approvals required
 (if any) and necessary to implement the provisions of the Plan shall have been obtained, effected
 or executed in a manner acceptable to the Trustee or, if waivable, waived by the Person or Persons
 entitled to the benefit thereof, including but not limited to the Closing of the Sale.

 B.     Effect of Failure of Condition

         If each condition to the Effective Date has not been satisfied or duly waived within thirty
 (30) days after the Confirmation Date, then (unless the period for satisfaction or waiver of
 conditions has been extended at the option of the Trustee for a period not exceeding sixty (60)
 days) upon motion by any party-in-interest, made before the time that each of the conditions has
 been satisfied or duly waived and upon notice to such parties-in-interest as the Bankruptcy Court
 may direct, the Confirmation Order will be vacated by the Bankruptcy Court; provided, however,
 that notwithstanding the filing of such motion, the Confirmation Order may not be vacated if each
 of the conditions to the Effective Date is either satisfied or duly waived by the Trustee before the
 Bankruptcy Court enters a Final Order granting such motion. If the Confirmation Order is vacated
 pursuant to this Plan, the Plan shall be deemed null and void in all respects, and nothing contained
 herein shall (A) constitute a waiver or release of any Claims by or against the Trustee or (B)
 prejudice in any manner the rights of the Trustee.

 C.     Waiver of Conditions to the Effective Date

         Upon notice and an Order of the Bankruptcy Court, the Trustee may waive any or all
 conditions to the Effective Date, in whole or in part. In that event, the Trustee will be entitled to
 render any or all of his performance under the Plan prior to what otherwise would be the Effective
 Date if the above-referenced conditions were not waived, including, but not limited to, the right to
 perform under any circumstances which would moot any appeal, review, or other challenge of any
 kind to the Confirmation Order if the Confirmation Order is not stayed pending such appeal,
 review, or other challenge. The failure to satisfy or to waive any condition may be asserted by the
 Trustee regardless of the circumstances giving rise to failure of such condition to be satisfied
 (including any action or inaction by the Trustee). The failure of the Trustee to exercise any of the

                                                 -38-
Case 19-01298-5-JNC        Doc 732 Filed 09/18/20 Entered 09/18/20 20:20:44                 Page 39 of
                                            60



 foregoing rights will not be deemed a waiver of any other rights, and each such right will be
 deemed an ongoing right that may be asserted at any time.

 D.     Modification of the Plan

         The Plan and any Exhibits thereto may be modified jointly by the Trustee, or the Litigation
 Trustee, as applicable, from time to time in accordance with Bankruptcy Code Section 1127 and
 Bankruptcy Rule 3019. The Plan and any exhibits thereto may be modified at any time before the
 entry of the Confirmation Order pursuant to Section 1127(a) of the Bankruptcy Code; and after
 the entry of the Confirmation Order, the Trustee, or the Litigation Trustee, as applicable may, upon
 Order of the Bankruptcy Court, amend or modify the Plan and any Exhibits thereto in accordance
 with Section 1127(b) of the Bankruptcy Code, or remedy any defect or omission or reconcile any
 inconsistency in the Plan in such manner as may be necessary to carry out the purpose and intent
 of the Plan.

          Objections with respect to any amendments or modifications to the Plan (as and to the
 extent permitted hereby) filed after the deadline for objections to the Plan, as set by the Bankruptcy
 Court, may be brought at the Confirmation Hearing. The Plan, and any modification or supplement
 thereof, may be inspected in the Office of the Clerk or its designee during normal business hours.
 Holders of Claims may obtain a copy of the Plan and any supplement or modification, if any, by
 contacting the Trustee at (336) 717-1440. The documents annexed to the Disclosure Statement or
 contained in any modification or supplement to the Plan or the Disclosure Statement are an integral
 part of the Plan and shall be approved by the Bankruptcy Court pursuant to the Confirmation Order.

 E.     Extension of Time

        For cause shown, any deadlines herein that are applicable to the Trustee, the Litigation
 Trustee, or the Litigation Trust Estate and that are not otherwise extendable, may be extended by
 the Bankruptcy Court.

 F.     Post-Effective Date Notice List

         Because certain Persons may not desire to continue to receive notices after the Effective
 Date, this Plan provides for the establishment of a Post-Effective Date Notice List. Persons on
 such Post-Effective Date Notice List will be given certain notices and in some cases an opportunity
 to object to certain matters under this Plan (as described herein). Any Person desiring to be
 included in the Post-Effective Date Notice List must (i) file a request to be included on the Post-
 Effective Date Notice List and include thereon its name, contact person, address, telephone number
 and facsimile number, within thirty (30) days after the Effective Date, and (ii) concurrently serve
 a copy of its request to be included on the Post-Effective Date Notice List on the Litigation Trustee
 and his counsel. On or before sixty (60) days after the Effective Date, the Litigation Trustee shall
 compile a list of all Persons on the Post-Effective Date Notice List and file such list with the
 Bankruptcy Court.

 G.     Revocation of Plan

         The Trustee reserves the right to revoke or withdraw the Plan prior to the Effective Date
 and to jointly file subsequent plans of reorganization or liquidation. If the Plan is withdrawn or

                                                 -39-
Case 19-01298-5-JNC        Doc 732 Filed 09/18/20 Entered 09/18/20 20:20:44                Page 40 of
                                            60



 revoked, or if confirmation or the Effective Date of the Plan does not occur, then (i) the Plan shall
 be null and void in all respects; (ii) any settlement or compromise embodied in the Plan (including
 the fixing or limiting to an amount certain any Claim or Class of Claims), assumption or rejection
 of Executory Contracts or leases affected by the Plan, and any document or agreement executed
 pursuant hereto, shall be deemed null and void, except as herein provided; and (iii) nothing
 contained in the Plan shall (a) constitute a waiver or release of any Claims by or against the Debtor
 or any other Person, (b) prejudice in any manner the rights of the Trustee, the Debtor, or any other
 Person, or (c) constitute the admission of the Trustee, the Debtor, or any other Person.

 H.     Successors and Assigns

         The rights, benefits, and obligations of any Person or Entity named or referred to in the
 Plan shall be binding on, and shall inure to the benefit of any heir, executor, administrator, and
 lawful successor or assign of such Person or Entity.

 I.     Reservation of Rights

         Except as expressly set forth herein, the Plan shall have no force or effect until the
 Bankruptcy Court has entered the Confirmation Order. Neither the filing of the Plan, any statement
 or provision contained in the Plan, nor the Trustee’s taking of any action with respect to the Plan
 or the Disclosure Statement shall be or shall be deemed to be an admission or waiver of any of the
 Debtor’s or Trustee’s rights with respect to the Holders of Claims prior to the Effective Date.

 J.     Service of Documents

         Any pleading, notice, or other document required or permitted to be made in accordance
 with this Plan shall be made in writing and shall be delivered personally, by facsimile transmission,
 electronic mail or by first class U.S. mail, postage prepaid, as follows:

        Waldrep LLP
        Attn: Thomas W. Waldrep, Jr.
               Jennifer B. Lyday
               James C. Lanik
        101 S. Stratford Road, Suite 210
        Winston-Salem, NC 27104

 K.     Filing of Additional Documents and Notice of Effective Date

         On or before the Effective Date, the Trustee may file with the Bankruptcy Court such
 agreements and other documents as may be necessary or appropriate to effectuate and further
 evidence the terms and conditions of the Plan. The Litigation Trustee shall file a notice of the
 Effective Date as soon as practicable after the Effective Date and shall serve such notice on all
 parties that are entitled to notice under Bankruptcy Rule 2002.




                                                 -40-
Case 19-01298-5-JNC        Doc 732 Filed 09/18/20 Entered 09/18/20 20:20:44                Page 41 of
                                            60



 L.     Severability

        The provisions of the Plan shall not be severable unless the Trustee agrees to such
 severance and such severance would constitute a permissible modification of the Plan pursuant to
 Section 1127 of the Bankruptcy Code.

 M.     Entire Agreement

        The Plan, and any supplements or amendments hereto, supersedes all previous and
 contemporaneous negotiations, promises, covenants, agreements, understandings, and
 representations on such subjects (other than the Litigation Trust Agreement), all of which have
 become merged and integrated into the Plan.

 N.     Governing Law

         Except to the extent the Bankruptcy Code, Bankruptcy Rules, or other federal law is
 applicable, or to the extent an exhibit to the Plan provides otherwise, the rights and obligations
 arising under the Plan shall be governed by, and construed and enforced in accordance with, the
 laws of the State of North Carolina, without giving effect to the principles of conflicts of law of
 such jurisdiction.

 O.     Closing of the Chapter 11 Case

         Consistent with the other terms of this Plan, the Litigation Trustee shall promptly, upon the
 full administration of the Chapter 11 Case, file with the Bankruptcy Court all documents required
 by Bankruptcy Rule 3022 and any applicable Order of the Bankruptcy Court to close the Chapter
 11 Case.



 Dated: September 18, 2020

 CAH ACQUISITION COMPANY 7, LLC d/b/a PRAGUE COMMUNITY HOSPITAL

 By: /s/ Thomas W. Waldrep, Jr.
 Name: Thomas W. Waldrep, Jr.
 Title: Trustee for CAH Acquisition Company 7, LLC d/b/a Prague Community Hospital




                                                 -41-
Case 19-01298-5-JNC   Doc 732 Filed 09/18/20 Entered 09/18/20 20:20:44   Page 42 of
                                       60




                        EXHIBIT A
                               Settlement Agreement




                                       -42-
Case 19-01298-5-JNC         Doc 732 Filed 09/18/20 Entered 09/18/20 20:20:44            Page 43 of
                                             60



                            MEDIATED SETTLEMENT AGREEMENT

         This Settlement Agreement is entered in to as of August 14, 2020, by and between the
 Parties (as that capitalized term is defined below). The Parties hereby agree as follows:

 Defined Terms:

  Approval Order       --    An order of the Bankruptcy Court granting a motion of the Trustee in
                             each Case pursuant to Bankruptcy Rule 9019 for approval of the
                             Settlement Agreement.

  Bankruptcy Court     --    The United States Bankruptcy Court for the Eastern District of North
                             Carolina, Greenville Division.

  Case                 --    With respect to each Debtor, such Debtor’s Chapter 11 Case or, in the
                             event that such Chapter 11 Case is converted to Chapter 7, such
                             Chapter 7 Case.

  CBSG                 --    Complete Business Solutions Group, Inc.

  CBSG Note Share      --    As defined in Paragraph D1(d).

  Cohesive             --    Cohesive Healthcare Management and Consulting, LLC.

  Debtors              --    Oswego (#2), Horton (#3), Prague (#7), Fairfax (#12), and Haskell
                             (#16).

  Gemino               --    Gemino Healthcare Finance, LLC.

  Gemino Note          --    The Second Amended and Restated Revolving Note dated September
                             16, 2010, made by the Debtors and others to the order of Gemino,
                             jointly and severally, and now held by N/W.

  HAC                  --    Health Acquisition Company, LLC.

  N/W                  --    Paul L. Nusbaum and Steven F. White, jointly and severally.

  N/W                  --    As defined in Paragraph D4(c).
  Subordinated
  Distribution

  Parties              --    Trustee, N/W, Cohesive, and CBSG.

  Petition Date        --    With respect to each Debtor, the date on which such Debtor filed a
                             petition with the Bankruptcy Court for relief under Chapter 11 of the
                             Bankruptcy Code.
Case 19-01298-5-JNC          Doc 732 Filed 09/18/20 Entered 09/18/20 20:20:44             Page 44 of
                                              60



  Plan                  --    A plan of reorganization or liquidation filed by the Trustee in each
                              Debtor’s Chapter 11 Case (as the same may be amended to incorporate
                              the terms of the Settlement Agreement).

  Settlement            --    This Agreement.
  Agreement
  Settlement            --    As defined in Paragraph E4.
  Effective Date

  Trustee               --    Thomas W. Waldrep, Jr., trustee in each of the pending Chapter 11
                              Cases or, if any Chapter 11 Case is converted to Chapter 7, the duly
                              appointed and acting trustee in such Chapter 7 Case.

 Introduction

      After several weeks of negotiations, led by Mediator C. Edward Dobbs, three of the Parties
 (i.e., Nusbaum/White, Cohesive, and the Trustee) agreed to the following settlement (the “Four-
 Party Settlement”). Counsel for CBSG attempted to obtain authority the authority of CBSG to
 join the Four Party Settlement, but that process was interrupted by the appointment of a receiver
 for CBSG.

    On July 31, 2020, the United States District Court for the Southern District of Florida appointed
 Ryan K. Stumphauzer as the receiver for CBSG (the “Receiver”) in the case of Securities and
 Exchange Commission v. Complete Business Solutions Group, Inc., d/b/a Par Funding, et al., Case
 No. 20-CIV-81205-RAR.

     If the Receiver elects to join the Four Party Settlement, then the treatment of the Parties is
 described below. If the Receiver elects to reject the Four Party Settlement, then such settlement
 will be modified as stated in Paragraph G below titled “Modifications if CBSG Receiver Rejects
 Four Party Settlement.”
 A. Trustee’s Estimate of Available Proceeds

 The Trustee estimates available proceeds in each of the Debtor’s estates to be approximately as
 follows:

                             Cash on Hand               Estimated AR         CARES Act Funds
                             (including Sale            Collections
                             Proceeds)

  Oswego                     $77,810.11 ($75,000)       $1,077,642

  Horton                     $315,513.09                $724,305
                             ($275,000)

  Prague                     $1,805,978.81              $578,000             $1,508,670.62*
                             ($400,000)



                                                    2
Case 19-01298-5-JNC         Doc 732 Filed 09/18/20 Entered 09/18/20 20:20:44             Page 45 of
                                             60



  Fairfax                   $2,580,267.53             $1,043,000            $526,858.01*
                            ($2,098,979.57)

  Haskell                   $268,147.40               $1,575,200            $120,511.80*
                            ($200,000)

  TOTAL:                    $5,047,716.94             $4,998,147            $2,156,040.43
                            ($3,048,979.57)


 * = as of May 19, 2020 -- The disposition of the CARES Act monies is the subject of ongoing
 litigation/settlement negotiations. The Trustee has sought Bankruptcy Court permission to make
 available to the Parties and other creditors the unused CARES Act funds in the amounts shown
 above. At this point in time, the Trustee believes that there is a likelihood that the CARES Act
 funds in the Fairfax, Prague, and Haskell Cases will be available for use in accordance with this
 Settlement Term Sheet (subject to Bankruptcy Court approval) in the approximate amounts set
 forth above.

 B. Claims of Parties

 1. Estimated Trustee Related Claims:

    The Trustee has estimated that, as of May 31, 2020, accrued and unpaid fees and expenses of
    the Trustee and his retained professionals are as follows, by Case:

             Oswego – $340,866

             Horton – $426,206

             Prague – $723,879

             Fairfax – $845,684

             Haskell – $861,011

              TOTAL: $3,187,646

    All the foregoing fees and expenses, together with those incurred after the date hereof (to the
    extent approved by the Bankruptcy Court) are collectively referred to as the “Trustee Related
    Claims.”

 2. Cohesive Claims:

    (a)       Cohesive asserts claims totaling $12,752,811.54, of which $2,764,214 represents the
              unpaid principal balance of DIP financing, $7,060,834.16 represents management fees,
              $414,182.45 represents pre-petition advances, and $750,052.51 represents post-petition
              advances, in part broken down as follows:



                                                  3
Case 19-01298-5-JNC         Doc 732 Filed 09/18/20 Entered 09/18/20 20:20:44               Page 46 of
                                             60




                 Prague – $3,915,420.88 (of which $888,344.86 is asserted to be the unpaid principal
                  balance of DIP financing, $201,735.35 is asserted to be pre-petition advances, and
                  $2,219,959.16 is asserted to be management fees)

                 Haskell – $4,412,721.94 (of which $518,015 is asserted to be the unpaid principal
                  balance of DIP financing, $212,447.10 is asserted to be pre-petition advances, and
                  $2,725,000 is asserted to be management fees)

                 Fairfax – $4,424,668.72 (of which $1,357,854 is asserted to be the unpaid principal
                  balance of DIP financing, $0 is asserted to be pre-petition advances, and $2,115,875
                  is asserted to be management fees)

    (b)       Cohesive contends that interest has accrued on the unpaid principal balance of its DIP
              loans, at the agreed upon rate of 5.5% per annum, in the amount of $65,873.32 in the
              Prague Chapter 11 Case; $31,329.47 in the Haskell Chapter 11 Case; and $90,276.35
              in the Fairfax Chapter 11 Case.

 3. Nusbaum/White Claim:

    Nusbaum and White (“N/W”) assert a claim against all of the Debtors, jointly and severally,
    based upon the unpaid balance of the Gemino Note, totaling $3,764,938 as of the applicable
    Petition Date for each Debtor, which N/W contend is a secured claim to the extent of the value
    of the assets of each Debtor in respect of which N/W assert a perfected, first priority lien and
    is an unsecured claim against each of the Debtors to the extent of any deficiency.

 4. CBSG Claim:

    CBSG asserts claims against the Debtors, jointly and severally, totaling $6,113,514.70, without
    interest.

          Note: The CBSG proofs of claim do not appear to make any allocation of advances as
          among HAC and any of the Debtor subsidiaries.

 5. Pre-Petition Priority Claims (wages, taxes, etc.):

    The Trustee estimates pre-petition priority claims to be as follows, by Case:

             Oswego    - $1,989,040.07
             Horton    - $2,693,378.14
             Prague    - $1,148,516.39
             Fairfax   - $1,364,576.26
             Haskell    - $1,370,798.27

 C. Claim Allowance




                                                   4
Case 19-01298-5-JNC      Doc 732 Filed 09/18/20 Entered 09/18/20 20:20:44                  Page 47 of
                                          60



 1. Deemed Allowance of Party Claims:

    (a)   The claims of the Parties shall be deemed allowed as and to the extent hereinafter
          provided in this Settlement Term Sheet, without defense, setoff, recoupment,
          recharacterization, subordination (except as provided herein), marshaling, surcharge
          rights, avoidance, or any other challenge to any such claim of any nature (whether such
          challenge is brought by motion, claim objection, adversary proceeding, contested
          matter, or otherwise), and without the necessity of any amendment, modification,
          withdrawal or refiling of any proof of claim in any of the Cases and without post-
          petition interest (except for the principal balance of Cohesive’s DIP loans); provided,
          however, that (i) each Party’s proof of claim shall be deemed amended so that it is
          allowed only as provided herein; (ii) CBSG shall not be deemed to be the holder of a
          priority claim under either Section 503 or Section 507(b) of the Bankruptcy Code; (iii)
          N/W shall not be deemed to be the holder of a priority claim under either Section 503
          or Section 507(b) of the Bankruptcy Code except to the extent provided in Paragraph
          D12 hereof; (iv) Cohesive shall be entitled to an administrative claim in the Prague,
          Haskell, and Fairfax Cases under Section 364(c)(1) of the Bankruptcy Code for the
          unpaid balance of its DIP loans in such Case and under Section 503(b) of the
          Bankruptcy Code in each of those Cases for the unpaid balance of its post-petition
          management fees and other administrative expense claims in such Case as hereinafter
          set forth; (v) the Trustee and his retained professionals shall be required to file
          applications for allowance of their claims as and to the extent required by the
          Bankruptcy Code and/or orders of the Bankruptcy Court; and (vi) any and all objections
          that have been, or could be, filed by any Party to another Party’s proof of claim or
          pending request for allowance of administrative expense status shall be deemed to be
          withdrawn by the Party making such objection or otherwise to be disallowed by the
          Bankruptcy Court.

    (b)   The amount of any Trustee Related Claims that have not been approved by the
          Bankruptcy Court on or before the Settlement Effective Date (as defined below) shall
          be allowed only to the extent approved by the Bankruptcy Court. Any fees and expenses
          incurred by the Chapter 11 Trustee in connection with the mediation among the Parties,
          the preparation and execution of the Settlement Agreement, the preparation and filing
          of a 9019 Motion in each Case for approval of the Settlement Agreement, and
          implementation of the Settlement Agreement other than in the pursuit of any Avoidance
          Actions (as hereinafter defined) or Non-Avoidance Actions (as hereinafter defined)
          shall constitute, to the extent such fees and expenses are approved by the Bankruptcy
          Court, an administrative expense claim that is subordinate in right of payment to all
          other allowed post-petition claims of the other Parties in each Chapter 11 Case,
          including any claim of Cohesive for unpaid DIP loans or approved management fees
          in the Prague, Fairfax, and Haskell Cases (the “Subordinated Trustee Related Claims”).

    (c)   N/W’s claim shall be allowed in the amount of approximately $3,764,938 in each Case,
          with the exact amount in each Case varying based upon the applicable Petition Date for
          the Debtor in such Case, all as reflected in the filed proofs of claim in each of the Cases;
          and the claim in each such Case shall be a secured claim to the extent of the




                                                 5
Case 19-01298-5-JNC       Doc 732 Filed 09/18/20 Entered 09/18/20 20:20:44              Page 48 of
                                           60



          distributions to be made pursuant to subparagraphs 1 through 5 of Paragraph D and
          under subparagraph 3 of Paragraph E, an administrative expense claim to the extent
          provided in subparagraph 12 of Paragraph D, and a general unsecured claim to the
          extent of any remaining balance.

    (d)   CBSG’s claim shall be allowed in the amount of $2,100,000, of which (i) $1,350,000
          shall be deemed a general unsecured claim (jointly and severally owed by each Debtor),
          (ii) $405,000 shall be deemed secured by the deed of trust on the Fairfax real estate
          (purchaser allocated approximately $645,000 to the real estate), and (iii) $345,000 shall
          be deemed a compromised claim with respect to distributions on account of the Gemino
          Note (the “CBSG Note Share”).

    (e)   The claims of Cohesive shall be deemed allowed as follows in each of the Prague,
          Haskell, and Fairfax Cases:

                                 Prague             Fairfax             Haskell             Total

          Administrative (364(c)(1))
          (interest calculated through
          9/22/20)

          DIP Financing
                                 954,218.18         1,448,131.06        549,344.56          2,951,693.80

          Administrative
          (503(b))

          Management
          Fee                    2,219,959.16       2,115,875.00        2,725,000.00        7,060,834.16

          Payroll and
          Benefits               88,064.41          491,226.57          393,309.30          972,600.28

          Staffing
          Solutions              170,384.09         181,322.43          24,157.27           375,863.79

          Post-Petition
          Advances               271,000.00         78,896.71           400,155.80          750,052.51


                                                                                            9,159,350.74

          General
          Unsecured

          RevOps
                                 66,306.01          143,148.57          78,822.69           288,277.27




                                                6
Case 19-01298-5-JNC        Doc 732 Filed 09/18/20 Entered 09/18/20 20:20:44                 Page 49 of
                                            60



            Expenses Paid
            Directly               9,627.00            52,758.48           59,225.19            121,610.67

            MediRyde
                                   -                   3,586.25            1,589.50             5,175.75

            Pre-Petition
            Advances               201,735.35          -                   212,447.10           414,182.45


                                                                                                829,246.14



    (f)    Effective on the Settlement Effective Date (as defined below), the Trustee, on behalf
           of the bankruptcy estate, and the other Parties shall be deemed to have waived any right
           of surcharge under Section 506(c) of the Bankruptcy Code as against any other Party
           or in respect of such other Party’s collateral security.

 2. No Effect on Other Claims:

    Unless the terms of the Settlement Agreement are incorporated into a Plan that is confirmed
    by the Bankruptcy Court, in no event shall the terms contained in the Settlement Agreement
    (including, without limitation, the treatment of the claims of the Parties as set forth therein)
    adversely affect the right of any other interested party to (a) assert a claim in any of the Cases,
    whether as a secured claim, general unsecured claim, priority claim, or administrative claim;
    or (b) assert any lien or claim priority with respect to such interested party’s claim.

 D. Treatment of Party Claims

 1. In Oswego Case

    Assume that estimated AR Collections of $1,077,642 are fully collected and, combined with
    cash on hand, result in monies available for distribution of approximately $1,155,400.

    (a)    Trustee Related Claims – Trustee Related Claims of approximately $341,000 will be
           capped, solely for purposes of this distribution, at $300,000 and be paid from any
           available proceeds in the Oswego Case.

    (b)    Cohesive Claim – No distribution.

    (c)    N/W Claim – 65% of available balance (i.e., after payment of capped Trustee Related
           Claims), or $556,010

    (d)    CBSG Claim – From the balance of monies available for distribution in the Oswego
           Case, CBSG would be entitled to receive 35%, or $299,390.




                                                  7
Case 19-01298-5-JNC      Doc 732 Filed 09/18/20 Entered 09/18/20 20:20:44               Page 50 of
                                          60




 2. In Horton Case

    Assume that estimated AR Collections of $724,305 are fully collected and, combined with
    cash on hand, result in monies available for distribution of approximately $1,039,818.

    (a)    Trustee Related Claims – Trustee Related Claims of approximately $426,206 will be
           capped, solely for purposes of this distribution, at $400,000 and be paid from any
           available proceeds in the Horton Case.

    (b)    Cohesive Claim – No distribution.

    (c)    CBSG Claim – $45,610, which is an amount equal to the CBSG Note Share minus the
           anticipated distribution to CBSG in the Oswego Case of $299,390.

    (d)    N/W Claim – $594,208, which is the balance of $639,818 available for distribution
           minus the amount distributed to CBSG ($45,610).

 3. In Prague Case

    Assume that estimated AR Collections of $578,000 are fully collected and, combined with
    cash on hand, result in monies available for distribution of approximately $2,384,000.

    (a)    Trustee Related Claims – Trustee Related Claims of approximately $723,879 will be
           capped, solely for purposes of this distribution, at $700,000 and be paid from any
           available proceeds in the Prague Case.

    (b)    N/W Claim – $400,000 (sale proceeds) plus $500,000 (pre-petition accounts
           receivable/adequate protection lien), subject to a 35% sharing if and to the extent that
           CBSG has not been paid the full amount of the CBSG Note Share ($345,000) in
           aggregate from all of the Cases (without including the $405,000 distribution on account
           of the Fairfax deed of trust claim).

    (c)    Cohesive Claim – $784,000 (on account of principal balance of DIP loan)

    (d)    CBSG Claim – No distribution (unless and to the extent that aggregate distributions
           from all other Cases are inadequate to pay CBSG the full amount of the CBSG Note
           Share ($345,000), without taking into account the $405,000 distribution to be made to
           CBSG on account of the Fairfax deed of trust claim).

 4. In Fairfax Case

    Assume that estimated AR Collections of $1,043,000 are fully collected and, combined with
    cash on hand, result in monies available for distribution of approximately $3,623,267.




                                                8
Case 19-01298-5-JNC       Doc 732 Filed 09/18/20 Entered 09/18/20 20:20:44                Page 51 of
                                           60




    (a)    Trustee Related Claims – Trustee Related Claims of approximately $845,684 will be
           capped, solely for purposes of this distribution, at $800,000 and be paid from any
           available proceeds in the Fairfax Case.

    (b)    CBSG Claim – $405,000 on account of deed of trust claim. No other distribution
           (unless and to the extent that aggregate distributions from all other Cases are inadequate
           to pay CBSG the full amount of the CBSG Note Share ($345,000), without taking into
           account the $405,000 distribution to be made to CBSG on account of the Fairfax deed
           of trust claim).

    (c)    N/W Claim – $1,200,000 (from available sale proceeds of $1,693,979 remaining after
           deducting $405,000 for the CBSG deed of trust claim) plus an amount equal to (i) $1
           million (from accounts receivable collections) minus (ii) $350,000 from such available
           sale proceeds, to be remitted to Cohesive in satisfaction of all claim objections
           Cohesive may have to N/W’s claim and Cohesive’s asserted marshaling argument (the
           “N/W Subordinated Distribution”), for a total distribution to N/W from such available
           sale proceeds of $1,850,000. The N/W Subordinated Distribution shall not operate to
           reduce N/W’s claim as otherwise allowed in this Settlement Term Sheet.

    (d)    Cohesive Claim – $493,979 (balance of sale proceeds) plus $524,288 (balance of
           receivable collections) plus the N/W Subordinated Distribution ($350,000).

 5. In Haskell Case

    Assume that estimated AR Collections of $1,575,200 are fully collected and, combined with
    cash on hand, result in monies available for distribution of approximately $1,843,347.

    (a)    Trustee Related Claims – Trustee Related Claims of approximately $861,011 will be
           capped, solely for purposes of this distribution, at $830,000 and be paid from any
           available proceeds in the Haskell Case.

    (b)    CBSG Claim – No distribution (unless and to the extent that aggregate distributions
           from all other Cases are inadequate to pay CBSG the full amount of the CBSG Note
           Share ($345,000), without taking into account the $405,000 distribution to be made to
           CBSG on account of the Fairfax deed of trust claim).

    (c)    Cohesive Claim – $1,013,347 (subject to clause (d) below).

    (d)    N/W Claim – No distribution unless and to the extent that aggregate distributions to
           N/W and CBSG on account of the Gemino Note (and, for purposes hereof, the N/W
           Subordinated Distribution in the Fairfax Case shall not be deemed to be a distribution
           on account of the Gemino Note) do not total at least the aggregate amount provided for
           in subparagraphs 1-4 of this Paragraph D, in which event N/W shall be entitled to
           receive the amount of the difference from funds that would otherwise be available to
           Cohesive under clause (c) above.




                                                 9
Case 19-01298-5-JNC       Doc 732 Filed 09/18/20 Entered 09/18/20 20:20:44                Page 52 of
                                           60




 6. CARES Act Fund Distributions

    If and to the extent that the Bankruptcy Court authorizes the Trustee in the Prague, Fairfax,
    and/or Haskell Cases to use all or any part of the CARES Act funds on hand, the Trustee shall
    use (a) 35% of such funds in each Case to pay allowed Trustee Related Claims (other than
    Subordinated Trustee Related Claims) in such Case; and (b) 65% of such funds in each Case
    (i) first to pay any unpaid principal balance of DIP loans owed to Cohesive in such Case
    together with accrued and unpaid interest thereon and owed by the Debtor in such Case as and
    to the extent shown in Paragraph B2(b), and (ii) thereafter to pay all other administrative
    expense claims in such Case (including any Trustee Related Claims, administrative expense
    claims owed to Cohesive, and any administrative claim of N/W, in each instance in an amount,
    by Case, shown in Paragraph B1 (in the case of the Trustee Related Claims), Paragraph C1(d)
    (in the case of Cohesive), and Paragraph D12 (in the case of N/W)), on a ratable basis to the
    holders of such claims.

 7. Distribution of Post-October 2019 Cost Report Receivable Collections

    The proceeds of cost report receivables that are to be billed, collected and turned over to the
    Trustee by the purchaser of assets in each Case shall be remitted to Cohesive to the extent that
    such cost report receivables relate to Prague, Fairfax or Haskell, for application to any unpaid
    administrative expense claim of Cohesive in such Case; and any collections allocable to cost
    report receivables of Oswego or Horton shall be distributed pro rata to the holders of unpaid
    administrative claims in those Cases. The Trustee and Cohesive shall diligently and in good
    faith cooperate with one another in an effort to maximize the collection of such cost report
    receivables.

 8. Distribution of Recoveries on Avoidance Actions

    Any recoveries received by the Trustee on or after the Settlement Effective Date in any Case
    from the prosecution or settlement of any Chapter 5 cause of action in such Case (each, an
    “Avoidance Action”), net of allowed expenses of collection, shall be distributed first to the
    holders of unpaid administrative expense claims in such Case (in the order of their respective
    priorities), with the balance applied on a pro rata basis to the payment of pre-petition priority
    claims in such Case and thereafter on a pro rata basis to the holders of pre-petition general
    unsecured claims in such Case. For purposes of this Paragraph D8 and elsewhere in this
    Settlement Term Sheet, (a) N/W shall be deemed to be the holder of a pre-petition general
    unsecured claim in an amount equal to $3,764,938 minus all amounts to be distributed on
    account of the Gemino Note pursuant to subparagraphs 1-5 and 12 of Paragraph D; (b)
    Cohesive shall be deemed to be the holder of a pre-petition general unsecured claim in an
    amount, in each of the Prague, Haskell, and Fairfax Cases, equal to the unpaid amount of pre-
    petition advances, post-petition advances (other than DIP financing), and pre-petition
    management fees in such Case; and (c) CBSG shall be the holder of a pre-petition general




                                                 10
Case 19-01298-5-JNC        Doc 732 Filed 09/18/20 Entered 09/18/20 20:20:44                 Page 53 of
                                            60



    unsecured claim against each of the Debtors, jointly and severally, in the amount of
    $1,350,000.

 9. Distribution of Recoveries on Non-Avoidance Actions

    If and to the extent that the Trustee recovers (through litigation or settlement) any monies on
    account of any cause of action arising in or related to any Case other than an Avoidance Action
    (each a “Non-Avoidance Action”), then the proceeds collected in respect of any such claim
    (net of collection costs) shall be remitted first to any person or entity (other than a Party)
    holding a duly perfected, unavoidable security interest in such claim or the proceeds thereof
    (in the order of lien priorities, if more than one such claimant) and the balance, if any, shall be
    remitted on a pro rata basis to the holders of pre-petition general unsecured claims in such
    Case.

 10. Payments on Account of Subordinated Trustee Related Claims

    As provided in Paragraph C1(b) above, the Subordinated Trustee Related Claims shall not be
    entitled to receive any distribution from available proceeds in any Case until all of the other
    allowed administrative expense claims under Section 503 of the Bankruptcy Code of the other
    Parties in such Case have been paid in full; but thereafter such Subordinated Trustee Related
    Claims in a Case shall be paid from any available funds in such Case other than funds
    representing recoveries of Non-Avoidance Actions in such Case.

 11. Responsibility for and Timing of Distributions

    The Trustee shall be responsible for making all distributions pursuant to the Settlement
    Agreement, unless otherwise provided in a confirmed Plan or order of the Bankruptcy Court.
    The initial distributions pursuant to the Settlement Agreement shall be made, in each Case, on
    a date (the “Initial Distribution Date”) that is within 10 business days after the Settlement
    Effective Date, provided that, if prior to the Settlement Effective Date the Settlement
    Agreement is incorporated into a Plan, then the Initial Distribution Date in the Case in which
    such a Plan is filed shall be within 10 business days after the earlier to occur of the effective
    date of such Plan or the date on which the Bankruptcy Court enters an order declining
    confirmation of such Plan. After the initial distributions in a Case, subsequent distributions in
    such Case shall be made promptly after the Trustee’s receipt in such Case of funds available
    for such distribution in accordance with the Settlement Agreement; provided, however, that
    the Trustee shall be authorized (a) to withhold, in each Case, a reasonable reserve for
    anticipated expenses of administering such Case; (b) to establish, in each Case, a carve-out for
    mediation and investigation expenses in accordance with Paragraph E2 below; and (c) on
    written notice from the mediator, to pay a Party’s share of mediation expenses that such Party
    fails to pay within 30 days following the mediator’s submission of an invoice to the Parties for
    the mediation expenses, whether or not such delinquent or defaulting Party ultimately elects to
    be a party to the Settlement Agreement, by deducting such delinquent amount from amounts
    otherwise distributable to (or set aside for) such Party (whether pursuant to the Settlement
    Agreement or otherwise), but the foregoing shall not be deemed to relieve any Party from its
    obligation to pay its agreed upon share of the mediation expenses. If at the time of any




                                                  11
Case 19-01298-5-JNC       Doc 732 Filed 09/18/20 Entered 09/18/20 20:20:44               Page 54 of
                                           60



    distribution a Party’s claim under Sections 503 or 507(b) of the Bankruptcy Code is disputed
    by the Trustee, in whole or in part, as authorized by Paragraph C1(a) hereof, then the Trustee
    shall set aside an amount that such Party would otherwise be entitled to receive pending a
    resolution of such objection by the Bankruptcy Court.

 12. N/W Administrative Expense Claim

    Provided that the aggregate distributions to N/W and CBSG on account of the Gemino Note
    (and, for purposes hereof, the N/W Subordination Distribution in the Fairfax Case shall not be
    deemed to be a distribution on account of the Gemino Note), without taking into account the
    N/W Subordinated Distribution to Cohesive under Paragraph D4(c), total at least the aggregate
    amount provided for in subparagraphs 1-5 of this Paragraph D, then N/W shall not have any
    post-petition administrative claim in any of the Cases. If, however, the aggregate distributions
    on account of the Gemino Note are less than the amounts projected for and allocated to N/W
    pursuant to subparagraphs 1-5 of this Paragraph D, then N/W shall have an administrative
    expense claim in each Case under Section 503(b) of the Bankruptcy Code in an aggregate
    amount equal to the shortfall; provided, however, that such administrative expense claim in
    each Case shall in no event exceed $0 in the Oswego Case, $132,302.54 in the Horton Case,
    $151,610.57 in the Prague Case, $8,100.65 in the Fairfax Case, and $1,076,970.20 in the
    Haskell Case.

 E. Other Material Terms

 1. Cooperation:

    The Parties shall cooperate with one another, diligently and in good faith, to implement the
    settlement terms, including the preparation of any and all ancillary documentation necessary
    or appropriate to implement the terms contained in the Settlement Agreement.

 2. Carve-Out for Mediation and Investigation Expenses:

    The Parties agree that, prior to any payment being made from any cash on hand in any Debtor’s
    estate (whether prior to or after the Settlement Effective Date (as defined below)), the Trustee
    shall set aside (a) an amount necessary to pay the Debtors’ share of the mediator’s fees and
    expenses (to the extent allowed by the Bankruptcy Court) and (b) $80,000 to be paid by the
    Trustee to the McDonald Hopkins law firm, as special counsel to the Trustee in the Washington
    County, Prague, and Fairfax Cases, for investigation by that law firm of potential Non-
    Avoidance Actions (and each Party shall support the Trustee’s request to pay such amount to
    that firm and the Trustee’s authority to pay its percentage share of the mediator’s fees and
    expenses).

 3. Collection of Pre-Sale Receivables:

    In accordance with the DIP financing orders, Cohesive shall continue to use its best efforts to
    collect and recover pre-sale receivables of each of Fairfax, Prague and Haskell, subject to
    compensation terms for such collection efforts that are agreed to between Cohesive and N/W,




                                                12
Case 19-01298-5-JNC       Doc 732 Filed 09/18/20 Entered 09/18/20 20:20:44                  Page 55 of
                                           60



    with all proceeds to be remitted (with a full accounting) to N/W on a monthly basis; provided
    that Cohesive’s compensation shall be paid solely and exclusively from the proceeds of such
    collections.

 4. Conditions Precedent:

    The effectiveness of the terms contained in the Settlement Agreement shall be conditioned
    upon, and shall be effective on the date of (the “Settlement Effective Date”), the entry by the
    Bankruptcy Court of an Approval Order in each Case, in form and substance reasonably
    satisfactory to the Parties, approving the Settlement Agreement; and such Approval Order
    having become final and not subject to further appeal or review on or before October 15, 2020.

 5. Trustee’s 9019 Motion:

    Promptly (and in any event within five business days) after execution of the Settlement
    Agreement by the Parties, the Trustee shall file, in each Case, a motion under Bankruptcy Rule
    9019 for approval by the Bankruptcy Court of the Settlement Agreement, and each of the other
    Parties agrees to support the Trustee’s motion in each Case.

 6. Mutual Releases; Covenants Not to Sue:

    (a)    Effective upon the Settlement Effective Date, each Party shall be deemed to have
           released each other Party (together with such other Party’s officers, agents, attorneys,
           employees, members, shareholders, heirs, executors, administrators, successors, and
           assigns and, in the case of the Trustee, each of the estates of the Debtors) from any and
           all liabilities, claims, actions, and causes of action that such Party may have against any
           other Party and that arise out of or relate to any Party’s claims against, liens upon assets
           of, or payments to such Party by any of the Debtors; provided, however, that the
           foregoing release shall not operate to release (i) any Party from such Party’s liabilities
           and obligations under the Settlement Agreement; (ii) any Party from a cause of action
           for fraud by the Trustee based upon a Party’s active knowledge, assistance, and/or
           participation in any fraudulent billing scheme engaged in by the Debtors pre-petition;
           or (iii) N/W from any claim that CBSG may have to a security interest in any
           promissory note that N/W (or any affiliate of N/W) may have obtained directly or
           indirectly from HAC, other than the Gemino Note. The Trustee represents to each of
           the other Parties that, as of the date of this Settlement Term Sheet, the Trustee is not
           aware of any other Party’s knowledge of, assistance with, and/or participation in any
           fraudulent billing scheme engaged in by any Debtor; and the Trustee further represents
           that any potential claim for any such possible misconduct is being preserved solely
           because the Trustee has not completed his investigation, through counsel retained by
           him, of the relevant facts and circumstances.

    (b)    Each Party will be deemed to have covenanted and agreed, effective on the Settlement
           Effective Date, not to file or continue to pursue any action, suit or other proceeding
           against another Party or against HAC or any member or manager of HAC in his
           capacity as such, with the sole exception of (i) any action, suit or other proceeding to




                                                 13
Case 19-01298-5-JNC        Doc 732 Filed 09/18/20 Entered 09/18/20 20:20:44                Page 56 of
                                            60



           enforce the terms of the Settlement Agreement or (ii) a cause of action for fraud by the
           Trustee based upon a Party’s active knowledge, assistance, and/or participation in any
           fraudulent billing scheme engaged in by the Debtors pre-petition.

 7. Dismissal of Adversary Proceeding:

    Promptly (and in any event within 10 days) after the Settlement Effective Date, the Trustee
    will dismiss, with prejudice, that certain adversary proceeding captioned Waldrep v. Complete
    Business Solutions Group, Inc., AP No. 19-00138 (Bankr. E.D.N.C) (the “Adversary
    Proceeding”), and CBSG will concurrently dismiss, with prejudice, all crossclaims,
    counterclaims and third party claims against any Party and HAC in the adversary proceeding,
    with each Party to the adversary proceeding to bear such Party’s own costs.

 8. Plan Confirmation/Conversion of Cases:

    At the election of the Parties, and as set forth in the Settlement Agreement, the Parties will
    determine whether the terms of the Settlement Agreement are to be incorporated into a Plan,
    but to be enforceable notwithstanding failure of any such Plan to be confirmed; or, if the Parties
    do not mutually agree to incorporate the terms of the Settlement Agreement into a Plan, the
    Trustee, with the support of the other Parties, will file a motion with the Bankruptcy Court for
    a conversion of the Chapter 11 Cases of each of the Debtors to Chapter 7 (with the Approval
    Order providing that the Settlement Agreement will nevertheless be enforceable in any Chapter
    7 Case and binding on any Chapter 7 Trustee). Notwithstanding the foregoing, in no event shall
    any provision hereinabove for the distribution of any monies in any Chapter 11 Case to the
    holder of a pre-petition or post-petition claim, other than claims of the Parties, be effective in
    the absence of a confirmed plan in such Case, and any such monies otherwise distributable to
    a person or entity other than a Party as contemplated herein shall instead be distributed to the
    holders of allowed administrative claims, in the order of their respective priorities; and
    notwithstanding the entry of an Approval Order in any Chapter 11 Case that is later converted
    to a case under Chapter 7, the Chapter 7 Trustee’s allowed administrative expenses shall
    supersede and be paid prior to the claims of any interested party in such Chapter 11 Case
    (including any Party) except to the extent of a Party’s entitlement to such monies as the holder
    of an allowed secured claim with respect to proceeds of such Party’s collateral (including,
    without limitation, such Party’s pre-petition collateral and post-petition replacement collateral
    granted under orders of the Court).

 9. Inconsistencies:

    If and to the extent that any order entered by the Bankruptcy Court prior to the Settlement
    Effective Date contains any provision applicable to the claim or lien of a Party that is
    inconsistent with the Settlement Agreement, the provisions in the Settlement Agreement
    (except to the extent modified or expressly overridden by the Approval Order) shall govern
    and control.

 F. Miscellaneous Provisions




                                                 14
Case 19-01298-5-JNC         Doc 732 Filed 09/18/20 Entered 09/18/20 20:20:44                Page 57 of
                                             60



 1. Integration/Merger:

      This Settlement Agreement constitutes the entire understanding and agreement between the
      Parties with respect to the subject matter hereof and supersedes all prior and contemporaneous
      understandings and/or agreements, written or oral, regarding the subject matter of this
      Settlement Agreement. No amendments, modifications, or additions of any kind relating to
      this Settlement Agreement shall be binding unless in writing and signed by the Parties.

 2. Choice of Law:

      To the extent not governed by the Bankruptcy Code, this Agreement shall be governed by and
      construed in accordance with the laws of the State of North Carolina, without giving effect to
      rules governing the conflict of laws.

 3. Venue/Jurisdiction:

      The parties agree that the Bankruptcy Court shall retain the exclusive and sole jurisdiction to
      resolve any controversy or claim arising out of or relating to this Agreement or the
      implementation or the breach hereof. The parties consent to the core jurisdiction of the
      Bankruptcy Court, to the constitutional authority of the Bankruptcy Court to enter a final
      judgment, and agree to waive any right to a jury trial in connection with any disputes related
      to or arising out of this Agreement.

 4. Electronic/Facsimile Signatures:

      This Settlement Agreement may be executed in one or more counterparts (whether manually
      signed or by facsimile or other electronic means), each such counterpart shall be deemed an
      original, and all such counterparts shall constitute one and the same agreement.

 5.   Successors and Assigns:

      The Settlement Agreement will be binding upon the Parties and their respective successors,
      administrators, heirs, executors, and assigns (each Party representing and warranting that it has
      not assigned, and will not assign, any claim that it has against any Debtor or any other Party
      or any lien that it may have against any property of any Debtor).

 6. Co-Authorship:

      The Parties agree that the terms and language of this Settlement Agreement were the result of
      negotiations between the Parties, and all parties were represented by counsel in the course of
      negotiations. This Settlement Agreement shall not be construed for or against any Party by
      reason of the authorship or claimed authorship of any provision of this Agreement or by reason
      of the status of the respective Parties.

 7. Severability:




                                                   15
Case 19-01298-5-JNC        Doc 732 Filed 09/18/20 Entered 09/18/20 20:20:44                 Page 58 of
                                            60



    If any term of this Agreement is to any extent illegal, otherwise invalid, or incapable of being
    enforced, such term shall be excluded to the extent of such invalidity or unenforceability; all
    other terms hereof shall remain in full force and effect.

 G. Modifications if CBSG Receiver Rejects Four-Party Settlement

 If the Receiver rejects the Four-Party Settlement, such settlement shall be modified in the
 following ways:

 1. The claim of CBSG shall not be deemed to be allowed and shall be subject to objections by the
 Trustee and any party in interest.

 2. CBSG shall not participate, either as a released Party or as releasing Party, in Paragraph E6
 titled “Mutual Releases; Covenants Not to Sue.”

 3.     The Trustee will not dismiss that certain adversary proceeding captioned Waldrep v.
 Complete Business Solutions Group, Inc., AP No. 19-00138 (Bankr. E.D.N.C) (the “Adversary
 Proceeding”), and CBSG will not be required by this Agreement to dismiss any crossclaims,
 counterclaims, and third-party claims against any Party or any other entity.

 4.       Because CBSG claimed to have a lien on the Fairfax real property, pending the outcome
 of the Adversary Proceeding the Trustee will escrow $645,000, which is the amount of the
 proceeds from the sale of the Fairfax real property. The source of this $645,000 placed into escrow
 shall be (i) the $405,000 attributable to the Fairfax real estate under Paragraph D.4(b) above, and
 (ii) a $240,000 portion of the CBSG Note Share. The portion of the CBSG Note Share that is not
 escrowed (totaling $105,000) shall be paid to N/W.

 5.       If the claims of CBSG are disallowed, either by resolution of the Adversary Proceeding or
 otherwise, then (i) the $240,000 balance of the CBSG Note Share shall be distributed to N/W, and
 (ii) the $405,000 attributable to the Fairfax real estate shall be distributed first to the holders of
 unpaid administrative expense claims in such Case (in the order of their respective priorities), with
 the balance applied on a pro rata basis to the payment of pre-petition priority claims in each such
 Case and thereafter on a pro rata basis to the holders of pre-petition general unsecured claims in
 each such Case.




                                                THOMAS W. WALDREP, JR., TRUSTEE FOR
                                                CAH ACQUISITION COMPANY #2, LLC, d/b/a
                                                OSWEGO COMMUNITY HOSPTIAL, CASE NO.
                                                19-01230

                                                By:_______________________________
                                                Thomas W. Waldrep, Jr.
                                                Trustee




                                                  16
Case 19-01298-5-JNC   Doc 732 Filed 09/18/20 Entered 09/18/20 20:20:44    Page 59 of
                                       60



                                     THOMAS W. WALDREP, JR., TRUSTEE FOR
                                     CAH ACQUISITION COMPANY #3, LLC, d/b/a
                                     HORTON COMMUNITY HOSPTIAL, CASE NO.
                                     19-01180

                                     By:_______________________________
                                     Thomas W. Waldrep, Jr.
                                     Trustee


                                     THOMAS W. WALDREP, JR., TRUSTEE FOR
                                     CAH ACQUISITION COMPANY #7, LLC, d/b/a
                                     PRAGUE COMMUNITY HOSPTIAL, CASE NO.
                                     19-01298

                                     By:_______________________________
                                     Thomas W. Waldrep, Jr.
                                     Trustee


                                     THOMAS W. WALDREP, JR., TRUSTEE FOR
                                     CAH ACQUISITION COMPANY #12, LLC, d/b/a
                                     FAIRFAX COMMUNITY HOSPTIAL, CASE NO.
                                     19-01697

                                     By:_______________________________
                                     Thomas W. Waldrep, Jr.
                                     Trustee


                                     THOMAS W. WALDREP, JR., TRUSTEE FOR
                                     CAH ACQUISITION COMPANY #16, LLC, d/b/a
                                     HASKELL COUNTY COMMUNITY HOSPTIAL,
                                     CASE NO. 19-01227

                                     By:_______________________________
                                     Thomas W. Waldrep, Jr.
                                     Trustee


                                     COHESIVE HEALTHCARE MANAGEMENT &
                                     CONSULTING LLC

                                     By:_______________________________
                                     Name:
                                     Title:




                                       17
Case 19-01298-5-JNC   Doc 732 Filed 09/18/20 Entered 09/18/20 20:20:44    Page 60 of
                                       60




                                     PAUL L. NUSBAUM
                                     __________________________________
                                     Paul L. Nusbaum


                                     STEVEN F. WHITE
                                     __________________________________
                                     Steven F. White


                                     COMPLETE BUSINESS SOLUTIONS GROUP,
                                     INC.

                                     By:_______________________________
                                     Ryan K. Stumphauzer
                                     Receiver




                                       18
